          Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 1 of 166




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION

                                                          )
In re:                                                    )   Chapter 11
                                                          )
WESTWIND MANOR RESORT                                     )   Case No. 19-50026 (DRJ)
ASSOCIATION, INC., et al., 1                              )
                                                          )   Joint Administration Requested
                                  Debtors.
                                                          )

         DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM AND FINAL
                  ORDERS (I) AUTHORIZING THE DEBTORS TO OBTAIN
         POSTPETITION FINANCING (II) GRANTING SECURITY INTERESTS AND
                 SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS;
             (III) MODIFYING THE AUTOMATIC STAY; (IV) AUTHORIZING
            THE DEBTORS TO ENTER INTO AGREEMENTS WITH WARRIOR
          GOLF LOAN INVESTORS, LLC; (V) SCHEDULING A FINAL HEARING
                        AND (VI) GRANTING RELATED RELIEF

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF
THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.
REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.
THERE WILL BE A HEARING ON THIS MOTION ON MARCH 6, 2019 AT 12:30 P.M.
IN COURTROOM 400, 515 RUSK, HOUSTON, TX 77002.
EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21
DAYS TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU
BELIEVE THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU
SHOULD FILE AN IMMEDIATE RESPONSE.


          1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Westwind Manor Resort Association, Inc. (7533); Warrior ATV Golf, LLC (3420); Warrior
Acquisitions, LLC (9919); Warrior Golf Development, LLC (5741); Warrior Golf Management, LLC (7882);
Warrior Golf Assets LLC (1639); Warrior Golf Venture, LLC (7752); Warrior Premium Properties, LLC (0220);
Warrior Golf, LLC (4207); and Warrior Custom Golf, Inc. (2941). The address of the Debtors’ corporate
headquarters is 15 Mason, Suite A, Irvine, California 92618.



59217/0001-16985576v9
         Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 2 of 166




         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

move (the “Motion”) (a) for entry of an interim order (the “Interim Order”) and a final order (the

“Final Order” and, together with the Interim Order, the “DIP Orders”) (i) authorizing the Debtors

to obtain post-petition secured financing (the “DIP Financing”); (ii) granting security interests

and superiority administrative expense status; (iii) modifying the automatic stay; (iv) authorizing

the Debtors to enter into agreements with Warrior Golf Loan Investors, LLC (the “DIP Lender”);

(vi) scheduling a final hearing and (vii) granting related relief. In support of this Motion, the

Debtors, by and through their undersigned counsel, respectfully represent as follows:

                                   JURISDICTION AND VENUE

         1.       The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of Texas, dated May 24, 2012 (the “Amended Standing Order”). The Debtors confirm

their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), to the entry of a final order by the Court in connection with this Motion to

the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.       The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503

and 507 of title 11 of the United States Code, 11 U.S.C. § § 101-1532 (the “Bankruptcy Code”),

Bankruptcy Rules 2002 and 4001, and rules 4002-1 and 9013-1 of the Bankruptcy Local Rules

for the Southern District of Texas (the “Bankruptcy Local Rules”).




                                                   2
59217/0001-16985576v9
         Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 3 of 166




                                                BACKGROUND

A        General Background

         3.       On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and

managing their properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in

these chapter 11 cases, and no committees have been appointed or designated.

         4.       A detailed description of the Debtors’ business and facts precipitating the filing of

the Debtors’ Chapter 11 proceedings are set forth in the Declaration of Jeremy Rosenthal in

Support of Debtors’ Chapter 11 Petitions and First Day Relief. Those facts are incorporated

herein by reference.

B        Summary of the Debtors’ Capital Structure 2

         Warrior Custom Golf

         5.       Warrior Custom Golf, Inc. (“Warrior Custom Golf”) does not have any funded

secured debt obligations. Warrior Custom Golf utilizes a broad range of vendors to provide

materials to manufacture golf clubs and otherwise operate its manufacturing business. Based on

results of initial lien searches, Warrior Custom Golf may have financed certain equipment that is

secured by a lien on that equipment. As of the Petition Date, the Warrior Custom Golf’s

aggregate accounts payable to vendors is approximately $630,000.

         6.       Warrior Custom Golf is a guarantor of the $40 million of Pro Rata Promissory

Notes. It appears that based on its status as a guarantor of the Pro Rata Promissory Notes a


         2
          The Debtors do not concede that any liens (contractual, common law, statutory or otherwise) described in
this Declaration are valid, and the Debtors expressly reserve the right to contest the extent, validity, perfection, or
possible avoidance of all alleged liens.

                                                          3
59217/0001-16985576v9
         Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 4 of 166




default judgment in the amount of $1.3 million in favor of Cecil Mellinger was entered in Florida

against Warrior Custom Golf on December 19, 2018 (the “Default Judgment”). Additionally,

Warrior Custom Golf is an obligor on three (3) Lump Sum Payment Promissory Notes in favor

of Anthony Ivankovich in the aggregate principal amount of $2 million.

         Golf Course Management Business

         7.       The majority of the Debtors’ golf courses are unencumbered. 3 Six (6) of the golf

courses, however, are encumbered with liens and/or an assignment of rents as follows:

 Property/ Debtors             Lender            Principal              Security/Collateral                Balance


Broadmoor Golf           Broadmoor Group,        $2,000,000    i)   Deed of Trust                        $1,300,000
Links                    Inc., Albert Ronald
                         Smoak and Zoe
(Warrior Golf            Anne Smoak
Management, LLC)

Cimarron Golf Resort     Citizen Business        $2,000,000    i) Deed of Trust, Assignment of           $2,000,000
                         Bank                                  Rents and Hazardous Substances
(Warrior Golf                                                  Certificate and Indemnity Agreement;
Equities, LLC and
Warrior Golf LLC, as                                           ii) All personal property including
borrowers, Warrior                                             but not limited to all equipment,
Acquisitions, LLC, as                                          fixtures and other articles of personal
guarantor)                                                     property owned by Debtor or
                                                               attached/affixed to the property
                                                               located at 67603 30th Ave., Cathedral
                                                               City, CA 92334; all records of any
                                                               kind relating to any of the foregoing.”
                                                               as to Warrior Golf, LLC.

Lakota Canyon            ANB Bank               $1,500,000     i) Deed of Trust, concerning vacant       $1,500,000
Ranch Golf Club                                                land, New Castle, Co. 81647

(Warrior Golf Assets,                                          ii) Deed of Trust, concerning 1000
LLC, Warrior                                                   Clubhouse Dr., New Castle, CO

         3
           As set forth below, certain golf courses have various encumbrances, including, but not limited to, deeds
of trust, mortgages, and assignments of rents. The Debtors have reviewed various UCC statements, financing and
security documents related to those encumbrances. Based on preliminary review, the Debtors have determined that
the operation of their golf course businesses in the ordinary course will not result in their use of any lender’s cash
collateral. More specifically, the Debtors have not located any documents, including any deposit control
agreements, that would indicate there is a perfected lien on any cash the Debtors will use during the chapter 11
cases. Accordingly, the Debtors do not believe it is necessary to seek authority to use cash collateral of any
prepetition secured party.

                                                          4
59217/0001-16985576v9
         Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 5 of 166



Acquisitions)                                               81647

                                                            iii) Collateral Assignment,
                                                            concerning Colorado River Water
                                                            Supply Contract No. CW03003, as
                                                            amended

                                                            iv) All goods now or in the future
                                                            affixed or attached to real estate.

Huntington Golf         Marion Oaks           $625,000      i)     Mortgage Deed                   $509,906 for
Club 4                  Country Club Inc.     for each                                             each
                                              property
Marion Oaks Golf
Club

(Warrior
Acquisitions, LLC)

Bos Landen Golf         Leighton State Bank   $450,000           i) Mortgage on the Bos Landen     Approximate
Club                                                             Golf Course                       ly $262,2000
                                                                                                   as of Petition
                                                                                                   Date


         8.       The balance of the debt owed in connection with the golf course ownership and

management business is unsecured. As of the Petition Date, the aggregate accounts payable to

vendors is approximately $1,390,000.           Additionally, Warrior Golf, LLC is the borrower under

the $40 million of Pro Rata Promissory Notes and is also subject to the Default Judgment.

         9.       Finally, in 2016 and 2017, Warrior Acquisitions, LLC raised an additional

$5.5 million from investors through the issuance of Convertible Promissory Notes (the

“Convertible Notes”). The capital raised through the issuance of the Convertible Notes initially

was intended to fund efforts to become a publicly traded company. Those efforts, however, were

abandoned in 2017. As of the Petition Date, $5.5 million remains outstanding on the Convertible

Notes.        The Convertible Notes provide that they are convertible into equity of Warrior




         4
          While the Debtors are unable to locate copies of the Huntington Golf Club loan or lien documents, upon
information and belief, the form of such documents are substantially similar to those for Marion Oaks Golf Club.

                                                       5
59217/0001-16985576v9
         Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 6 of 166




Acquisition LLC or its successor in April 2019. Warrior Acquisition LLC is evaluating the

ramifications of this conversion feature.

C        Negotiations Regarding DIP Financing

         10.      Before the Petition Date, the Debtors conduced a search to identify potential

lenders to provide DIP financing to the Debtors. Force 10 LLC (“Force 10”), the Debtors’

financial advisor, reached out to over 10 potential lenders that might be interested in providing

DIP financing of between $1.5 million and $5 million. Force 10 had lengthy calls with five

different interested potential DIP lenders to discuss the Debtors’ needs, anticipated timing for a

chapter 11 filing, the Debtors’ business operations and their asset base. After this search, the

Debtors concluded that no other party could provide financing on more favorable terms than

those provided by the DIP Lender.

                                       RELIEF REQUESTED

         11.      The Debtors seek entry of the DIP Orders:

                  (a)    authorizing the Debtors to obtain senior secured post-petition financing
                         pursuant to that certain Senior Secured, Super-Priority Debtor-in-
                         Possession Loan and Security Agreement attached hereto as Exhibit A
                         (the “DIP Credit Agreement”)

                  (b)    granting liens and providing superpriority claims (the “DIP Superpriority
                         Claims”) with respect to such postpetition financing;

                  (c)    modifying the automatic stay imposed by Bankruptcy Code Section 362 to
                         the extent necessary to implement and effectuate the terms and provisions
                         of the DIP Orders;

                  (d)    scheduling a final hearing (the “Final Hearing”) as soon as reasonably
                         practicable and within thirty (30) days of entry of the Interim Order for
                         this Court to consider and enter the Final Order; and

                  (e)    granting certain related relief.




                                                    6
59217/0001-16985576v9
         Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 7 of 166




          CONCISE STATEMENT PURSUANT TO BANKRUPTCY RULE 4001(B)

         12.      As required by Bankruptcy Rule 4001(b), the following is a summary of the

material terms of the Proposed Interim and Final Orders

A        Summary of DIP Financing

         13.      The Debtors require immediate access to liquidity to ensure that they are able to

continue operating during these chapter 11 cases and preserve the value of their estates for the

benefit of all parties in interest. As of the Petition Date, the Debtors’ total cash available is

insufficient to operate their businesses and continue paying their debts as they come due.

Without prompt access to postpetition financing, the Debtors will be unable to pay wages for

their employees, pay vendors to supply necessary goods and services, preserve and maximize the

value of their estates, and administer these chapter 11 cases, causing immediate and irreparable

harm to the value of the Debtors’ estates to the detriment of all stakeholders.

         14.       The Debtors are not able to obtain post-petition financing on an unsecured basis.

After negotiation, the Debtors have reached an agreement with the DIP Lender to provide the

DIP Financing. The Debtors negotiated the DIP Financing at arm’s-length and have determined

that it is the best proposal under the circumstances. The principal terms of the DIP Financing are

as follows:

Borrowers:                                             All Debtors

Lender                                                 Warrior Golf Loan Investors, LLC, an affiliate of
                                                       Serene Asset Management, LLC
Amount of DIP Loan                                     Up to $2,550,000.


Maturity Date                                          Maturity Date means the earliest of: (i) March 4,
                                                       2020 (as it may be extended pursuant to the terms
                                                       of the DIP Credit Agreement; (ii) the effective date
                                                       of a plan of reorganization; (iii) if the Final Order

                                                   7
59217/0001-16985576v9
         Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 8 of 166



                                             has not been entered by the Bankruptcy Court, the
                                             date that is one day after the Final Hearing (as
                                             defined in the Interim Order); (iv) entry of an order
                                             converting the Chapter 11 Case to a case under
                                             chapter 7 of the Bankruptcy Code or dismissing the
                                             Chapter 11 Case; (v) the closing of Sale of
                                             substantially all of the assets; and (vi) the
                                             acceleration of the outstanding Obligations or
                                             termination of the Commitments, including,
                                             without limitation, as a result of the occurrence and
                                             continuation of an Event of Default.
Interest Rate on DIP                         11% per annum

Default Interest Rate on DIP                 18% per annum

Commitment Fee                               2.00% of the amount of the Facility, which shall be
                                             earned and payable upon entry of the Interim Order
                                             and which shall be paid to the DIP Lender on the
                                             Closing Date from the proceeds of the Facility.
Exit Fee                                     1.00%, as applicable (i) of the principal amount of
                                             any Advance that is prepaid pursuant to the terms
                                             of the DIP Credit Agreement or (ii) without
                                             duplication of any amounts paid pursuant to clause
                                             (i), of the amount of the Commitment on the
                                             Maturity Date.
Work Fee and Advance                         Work fee of $50,000 to be paid to DIP Lender’s
                                             counsel for due diligence and legal services
                                             rendered.

                                             Lender may, in its sole discretion, advance
                                             additional funds to pay attorney’s fees of Lender up
                                             to $100,000 (exclusive of the Work Fee paid upon
                                             entry of the Interim Order), and such advances
                                             shall be added to the Obligations as additional
                                             outstanding principal.

Method of Funding:                           The Debtors shall have an Initial Advance of
                                             $800,000 upon entry of the Interim Order and an
                                             additional Initial Advance of $750,000 upon entry
                                             of the Final Order.

                                             In the event that (i) the existing liens on the real
                                             property and personal property in connection with
                                             the Cimarron golf course (such real and personal
                                             property, collectively, the “Cimarron Property”)
                                             are released or the existing secured creditor
                                             consents to the Lender obtaining a valid and
                                             perfected first priority Lien on the Cimarron
                                             Property, or the Borrowers are otherwise able

                                         8
59217/0001-16985576v9
         Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 9 of 166




                                             to grant Lender a valid and perfected first
                                             priority Lien on the Cimarron Property and, (ii)
                                             Warrior Golf, LLC grants Lender a valid and
                                             perfected first priority Lien on the Cimarron
                                             Property, whether existing at such time or
                                             thereafter acquired, Borrower may request an
                                             additional advance in the principal amount of
                                             $700,000 (the “Cimarron Advance”).

                                             In the event that (i) the existing liens on the real
                                             property and personal property in connection with
                                             the Broadmoor golf course (such real and personal
                                             property, collectively, the “Broadmoor Property”)
                                             are released or the existing secured creditor
                                             consents to the Lender obtaining a valid and
                                             perfected first priority Lien on the Broadmoor
                                             Property, or the Borrowers are otherwise able to
                                             grant Lender a valid and perfected first priority
                                             Lien on the Broadmoor Property and (ii) Warrior
                                             Golf, LLC or Warrior Golf Management, LLC
                                             grants Lender a valid and perfected first priority
                                             Lien on the Broadmoor Property, whether existing
                                             at such time or thereafter acquired, Borrower may
                                             request an additional advance in the principal
                                             amount of $300,000 (the “Broadmoor Advance”,
                                             and together with the Initial Advances and the
                                             Cimarron Advance, the “Advances”).


Use of Proceeds:                             The proceeds of the DIP Financing will be used to
                                             (a) fund the post-petition working capital needs of
                                             the Debtors during the pendency of the Chapter 11
                                             Cases, (b) pay fees, costs and expenses of the DIP
                                             Facility on the terms and conditions described in
                                             the DIP Loan Documents, and (c) pay the allowed
                                             administrative costs and expenses of the Chapter 11
                                             Cases, in each case, solely in accordance with the
                                             DIP Loan Documents, the Interim Order and the
                                             Final Order.

Security:                                    Subject to the Carve Out:

                                              (i) pursuant to 364(d)(1) of the Bankruptcy Code,
                                             valid, binding, continuing, enforceable, non-
                                             avoidable automatically and fully perfected first
                                             priority liens on and security interests in the
                                             Cimarron Property and the Broadmoor Property to
                                             the extent the conditions set forth in Section 2.1 of
                                             the DIP Credit Agreement are satisfied; and
                                         9
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 10 of 166




                                          (ii) pursuant to section 364(c)(2) of the
                                         Bankruptcy Code, valid, binding, continuing,
                                         enforceable, non-avoidable automatically and fully
                                         perfected first priority liens on and security
                                         interests in all DIP Collateral that is not otherwise
                                         subject to the Prepetition Real Estate Liens and the
                                         Existing Prepetition Liens; and


                                         The Collateral includes: all prepetition and
                                         postpetition real property and all tangible and
                                         intangible personal property of each Borrower to
                                         the extent such assets were not encumbered by any
                                         prepetition valid, perfected, unavoidable and
                                         enforceable liens encumbrances, wherever located
                                         and whether now owned or hereafter acquired,
                                         including but not limited to all accounts, contracts
                                         rights, chattel paper, cash, general intangibles,
                                         investment property, machinery, equipment, goods,
                                         inventory, furniture, fixtures, letter of credit rights,
                                         books and records, deposit accounts, documents,
                                         instruments, commercial tort claims, and rents,
                                         together with all proceeds of each of the foregoing,
                                         including insurance proceeds (as each such term
                                         above is defined in the UCC, as applicable) but
                                         excluding prepetition tort claims and Avoidance
                                         Actions.

                                         The Debtors are granting the Lenders a first priority
                                         lien on the following golf courses and all personal
                                         property that is not subject to a valid prepetition
                                         lien.

                                         Golf Courses:

                                             Asheboro Country Club (Asheboro, NC)

                                             Heddles Hideaway Country Club
                                             (Spartanburg, SC)

                                             Reems Creek Golf Club (Weavervill, NC)

                                             Baneberry Golf and Resort (Baneberry, TN)

                                             King’s Creek Golf Club (Spring Hill, TN)

                                             Royal St. Augustine Gold and Country Club
                                             (St. Augustine, FL)



                                        10
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 11 of 166




                                             The Golf Club at Rio Vista (Rio Vista, CA)

                                             Limestone Springs Golf Club (Oneonta, AL)

                                             Whispering Woods Golf Club (Whispering
                                             Pines, NC)

                                             Ole Still Golf Club (Hickory, NC)

                                             Wolf Creek Golf Club (Atlanta, GA)

                                         In the event that the conditions in Section 2.1(b) of
                                         the Credit Agreement are satisfied and pursuant to
                                         364(d)(1) of the Bankruptcy Code, valid, binding,
                                         continuing,        enforceable,       non-avoidable
                                         automatically and fully perfected first priority liens
                                         on and security interests in the Cimarron Property;

                                         and

                                         In the event that the conditions in Section 2.1(c) of
                                         the Credit Agreement are satisfied and pursuant to
                                         364(d)(1) of the Bankruptcy Code, valid, binding,
                                         continuing,        enforceable,       non-avoidable
                                         automatically and fully perfected first priority liens
                                         on and security interests in the Broadmoor
                                         Property; and

                                         Pursuant to section 364(c)(3) of the Bankruptcy
                                         Code, valid, binding, continuing, enforceable, non-
                                         avoidable automatically and fully perfected junior
                                         liens on and security interests in all Collateral
                                         (other than as set forth in the DIP Credit
                                         Agreement).
Carve-Out                                The Carve- Out includes: all fees required to be
                                         paid to the Clerk of the Court and to the U.S.
                                         Trustee pursuant to 28 U.S.C. §1930(a) and section
                                         3717 of title 31 of the United States Code; (ii) the
                                         reasonable fees and expenses up to $25,000
                                         incurred by a trustee under section 726(b) of the
                                         Bankruptcy Code; and (iii) until the occurrence of
                                         an Event of Default the aggregate amount of unpaid
                                         fees and expenses of the Debtors’ professionals and
                                         the Committee’s professionals retained by the
                                         Court (the “Case Professionals”) (including Force
                                         10 Partners), to the extent such fees and expenses
                                         are allowed and payable pursuant to an order of the
                                         Court, whether entered prior or subsequent to a
                                         Carve-Out Trigger Notice (as defined below), and
                                         which order has not been reversed, vacated or
                                         stayed (“Allowed Case Professional Fees”), and the

                                        11
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 12 of 166



                                             reimbursement of out-of-pocket expenses allowed
                                             by the Court and incurred by the members of the
                                             Committee in the performance of their duties (but
                                             excluding fees and expenses of third party
                                             professionals employed by such members)
                                             (“Committee Expenses”), which Carve-Out
                                             amounts under this clause shall be payable from the
                                             any unused proceeds of draws made under the DIP
                                             Facility and the estates’ entitlement to disposition
                                             proceeds pursuant to Sections 2.3 and 6.4 of the
                                             DIP Credit Agreement, all notwithstanding any
                                             priority or remedies that otherwise would be
                                             available to the DIP Lender upon the occurrence of
                                             an Event of Default and/or acceleration of the DIP
                                             Obligations under the DIP Loan Documents
                                             (collectively, “Carve-Out Sources”), that such
                                             Carve-Out Sources exclude the DIP Lender’s
                                             Cash Collateral, including without limitation,
                                             cash from operationsplus (y) $75,000 for
                                             Allowed Case Professional Fees and Committee
                                             Expenses incurred from and after the delivery of
                                             the Carve-Out Trigger Notice.
Section 506(c) Waiver                        Subject to entry of a Final Order, without limiting
                                             the Carve-Out, the Debtors waive and shall be
                                             prohibited from asserting (i) any surcharge claim,
                                             under section 506(c) of the Bankruptcy Code or
                                             otherwise, for any costs and expenses incurred in
                                             connection with the preservation, protection or
                                             enhancement of, or realization by the DIP Lender
                                             upon the DIP Collateral and no costs or expenses of
                                             administration that have been or may be incurred in
                                             any of the Chapter 11 Cases at any time shall be
                                             charged against the DIP Lender or its claims or
                                             liens (including any claims or liens granted
                                             pursuant to the Interim Order)

DIP Super-Priority Administrative Expense    Without limiting the Carve-Out, the DIP Lender
                                             will have a super-priority over administrative
                                             expense claims for payment of all obligations under
                                             the DIP Facility

Priming of Liens                             For the avoidance of doubt, no priming liens or
                                             security interests pursuant to Section 364(d)(1) of
                                             the Bankruptcy Code in the Cimarron Property
                                             and the Broadmoor Property in accordance with to
                                             the conditions in Section 2.1 of the DIP Credit
                                             Agreement are being granted pursuant to the
                                             Interim Order. If, in order to satisfy the conditions
                                             of Section 2.1 of the DIP Credit Agreement, the

                                            12
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 13 of 166




                                         Debtors are required to seek a priming lien
                                         pursuant to Section 364(d)(1) of the Bankruptcy
                                         Code over the objection of any prepetition
                                         creditor, the Debtors will supplement the Motion
                                         with such necessary evidentiary support for such
                                         request at a later date and seek an additional
                                         hearing from the Court.
Event of Default                         Any one or more of the following events shall
                                         constitute an event of default following giving of
                                         any applicable notice and the expiration of the
                                         applicable cure period (each, an “Event of
                                         Default”) under the Agreement:

                                         (a) Any of the Borrowers shall fail to pay any
                                         Obligations to the Lender when due, including, but
                                         not limited to, the payment of any fees or costs due
                                         to the Lender under this Agreement or any Loan
                                         Document;

                                         (b) Other than as set forth in any other sub-section
                                         of this Section 8.1, any Borrower, as applicable,
                                         shall fail to perform, or otherwise breach, any of
                                         their respective covenants (including the covenants
                                         listed in Sections 5, 6, 7, 9 and 10) or obligations
                                         contained in this Agreement, which failure or
                                         breach shall continue for ten (10) Business Days
                                         after the date upon which the relevant Borrower has
                                         received a written notice of such failure or breach
                                         from the Lender; provided, however, that such ten
                                         (10) Business Day period shall be automatically
                                         extended for an additional ten (10) Business Day
                                         period if Borrowers are diligently pursuing the cure
                                         of same;

                                         (c) Any representation or warranty made by any
                                         Borrower in this Agreement or in any agreement,
                                         certificate, instrument or financial statement or
                                         other statement delivered to the Lender pursuant to
                                         or in connection with this Agreement shall prove to
                                         have been incorrect in any material respect when
                                         made or deemed made, which failure or breach
                                         shall continue for ten (10) Business Days after the
                                         date upon which the relevant Borrower has
                                         received a written notice of such failure or breach
                                         from the Lender; provided, however, that such ten
                                         (10) Business Day period shall be automatically
                                         extended for an additional ten (10) Business Day
                                         period if Borrowers are diligently pursuing the cure
                                         of same;


                                        13
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 14 of 166



                                         (d) Except upon the Lender’s prior written request
                                         or with the Lender’s express prior written consent
                                         (and no such consent shall be implied from any
                                         other action, inaction, or acquiescence of the
                                         Lender), any Borrower shall file a motion with the
                                         Bankruptcy Court or any other court with
                                         jurisdiction in the matter seeking an order, or an
                                         order is otherwise entered, modifying, reversing,
                                         revoking, staying, rescinding, vacating, or
                                         amending the Final Order or any of the Loan
                                         Documents;

                                         (e) Any Borrower shall file or obtain Bankruptcy
                                         Court approval of a disclosure statement for a plan
                                         of reorganization that fails to indefeasibly and
                                         finally pay in full in cash all Obligations on the
                                         effective date of said plan;

                                         (f) Any Borrower shall file any motion or
                                         application, or the Bankruptcy Court allows the
                                         motion or application of any other Person, which
                                         seeks approval for or allowance of any claim, lien,
                                         security interest ranking equal or senior in priority
                                         to the claims, liens and security interests granted to
                                         the Lender under the Interim Order or the Final
                                         Order, as applicable, with respect to the Collateral
                                         or any such equal or prior claim, lien, or security
                                         interest shall be established in any manner, except,
                                         in any case, as expressly permitted under the
                                         Interim Order or the Final Order, as applicable;

                                         (g) The Interim Order or the Final Order, as
                                         applicable, shall cease to be in full force and effect
                                         from and after the date of entry thereof by the
                                         Bankruptcy Court;

                                         (h) The occurrence of any default or event of
                                         default under the Interim Order or the Final Order,
                                         as applicable;

                                         (i) The entry of an order which provides relief
                                         from the automatic stay otherwise imposed
                                         pursuant to Section 362 of the Bankruptcy Code,
                                         which order permits any creditor, other than the
                                         Lender, to realize upon, or to exercise any right or
                                         remedy with respect to, the Collateral;

                                         (j) Conversion of the Chapter 11 Case to a
                                         Chapter 7 case under the Bankruptcy Code, or
                                         dismissal of the Chapter 11 Case or any subsequent
                                         Chapter 7 case either voluntarily or involuntarily
                                        14
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 15 of 166



                                         and the Obligations are not simultaneously paid in
                                         full;

                                         (k) The Interim Order or the Final Order, as
                                         applicable, is modified, reversed, revoked,
                                         remanded, stayed, rescinded, vacated or amended
                                         on appeal or by the Bankruptcy Court without the
                                         prior written consent of Lender (and no such
                                         consent shall be implied from any other
                                         authorization or acquiescence by Lender);

                                         (l) A trustee or an examiner with special powers is
                                         appointed pursuant to Section 1104 of the
                                         Bankruptcy Code;

                                         (m) A chapter 11 plan is confirmed that does not
                                         provide for the payment in full in cash of all
                                         Obligations on the effective date thereof, together
                                         with releases, exculpations, waivers and
                                         indemnifications for the Lender and Lender Related
                                         Persons.

                                         (n) The occurrence of a Change of Control.


Liens on Avoidance Actions               The DIP Lender will not have a lien on Avoidance
                                         Actions. In accordance with section 364(c)(1) of
                                         the Bankruptcy Code, the DIP Obligations shall
                                         constitute allowed senior administrative expense
                                         claims against each Debtor and their estates (the
                                         “DIP Superpriority Claims”) with priority in
                                         payment over any and all administrative expenses
                                         and shall be subject to and subordinate to only the
                                         Carve-Out. Only upon entry of the Final Order, the
                                         DIP Superpriority Claims shall have recourse to
                                         and be payable from any and all avoidance power
                                         claims or causes of action under sections 544, 545,
                                         547, 548 through 551 and 553(b) of the Bankruptcy
                                         Code (the “Avoidance Actions”) or the proceeds
                                         thereof. If a lien is avoided and preserved for the
                                         benefit of the Debtors and their estates under
                                         section 551 of the Bankruptcy Code or otherwise,
                                         the DIP Liens shall attach to such property that was
                                         encumbered by such lien.

Roll-Up                                  Not applicable

Indemnification                          Each Borrower shall pay, indemnify, defend, and
                                         hold the Lender Related Persons (each, an
                                         “Indemnified Person”) harmless (to the fullest

                                        15
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 16 of 166



                                         extent permitted by law) from and against any and
                                         all claims, demands, suits, actions, investigations,
                                         proceedings, liabilities, fines, costs, penalties, and
                                         actual damages, and all reasonable and documented
                                         out-of-pocket fees and disbursements of attorneys,
                                         experts, or consultants and all other costs and
                                         expenses actually incurred in connection therewith
                                         or in connection with the enforcement of this
                                         indemnification (as and when they are incurred and
                                         irrespective of whether suit is brought), at any time
                                         asserted against, imposed upon, or incurred by any
                                         of them (a) in connection with or as a result of or
                                         related to the execution and delivery, enforcement,
                                         performance, or administration (including any
                                         restructuring or workout with respect hereto) of this
                                         Agreement, any of the other Loan Documents, or
                                         the transactions contemplated hereby or thereby or
                                         the monitoring of the Borrowers’ compliance with
                                         the terms of the Loan Documents, (b) with respect
                                         to any investigation, litigation, or proceeding
                                         related to this Agreement, any other Loan
                                         Document, or the use of the proceeds of the credit
                                         provided hereunder (irrespective of whether any
                                         Indemnified Person is a party thereto), or any act,
                                         omission, event, or circumstance in any manner
                                         related thereto, and (c) in connection with or
                                         arising out of any presence or release of Hazardous
                                         Materials at, on, under, to or from any Collateral or
                                         any Environmental Actions, Environmental
                                         Liabilities or Remedial Actions related in any way
                                         to any Collateral (each and all of the foregoing, the
                                         “Indemnified Liabilities”). Notwithstanding, the
                                         Borrowers shall have no obligation to any
                                         Indemnified Person under Section 10.3 of the
                                         Credit Agreement with respect to any Indemnified
                                         Liability that a court of competent jurisdiction
                                         finally determines to have resulted from the gross
                                         negligence, bad faith or willful misconduct of such
                                         Indemnified Person or its officers, directors,
                                         employees, attorneys, or agents.
Milestones                               Not applicable

Release Price                            The may sell any of the assets set forth on Schedule
                                         6.4 of the Credit Agreement as long as the purchase
                                         price for the relevant asset is at least the amount set
                                         forth on Schedule 6.4. Any proceeds of disposed
                                         Collateral shall be used to satisfy the Obligations
                                         consistent with Section 2.3(d) of the Credit
                                         Agreement.


                                        16
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 17 of 166




                                Basis for Relief and Applicable Authority

         15.      Section 364 of the Bankruptcy Code distinguishes among (a) obtaining unsecured

credit in the ordinary course of business, (b) obtaining unsecured credit out of the ordinary

course of business, and (c) obtaining credit with specialized priority or with security. If a debtor

in possession cannot obtain postpetition credit on an unsecured basis, pursuant to section 364(c)

of the Bankruptcy Code, a court may authorize the obtaining of credit or the incurring of debt,

repayment of which is entitled to superpriority administrative expense status or is secured by a

senior lien on unencumbered property or a junior lien on encumbered property, or a combination

of the foregoing.

         16.      Specifically, section 364(c) of the Bankruptcy Code provides, in pertinent part,

that the Court, after notice and a hearing, may authorize a debtor that is unable to obtain credit

allowable as an administrative expense under section 503(b)(1) of the Bankruptcy Code to obtain

credit or incur debt:

                  x     with priority over any or all administrative expenses of the kind specified in
                        section 503(b) or 507(b) of the Bankruptcy Code;

                  x     secured by a lien on property of the estate that is not otherwise subject to a
                        lien; or

                  x     secured by a junior lien on property of the estate that is subject to a lien.

11 U.S.C. § 364(c). Thus, pursuant to section 364(c) of the Bankruptcy Code, a debtor may, in

the exercise of its business judgment, incur secured debt if the debtor has been unable to obtain

adequate unsecured credit, and the proposed borrowing is in the best interests of its estate. See,

e.g., Richmond Leasing Co. v. Capital Bank, NA., 762 F.2d 1303, 1311 (5th Cir. 1985) (Indeed,

“more exacting scrutiny [of the debtor’s business decisions] would slow the administration of the


                                                      17
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 18 of 166




debtor’s estate and increase its cost, interfere with the Bankruptcy Code’s provision for private

control of administration of the estate, and threaten the court’s ability to control a case

impartially”); In re Ames Dept. Stores, 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990) (with respect to

postpetition credit, courts “permit debtors in possession to exercise their basic business judgment

consistent with their fiduciary duties”); see also 3 Collier on Bankruptcy ¶ 364.03 (Alan N.

Resnick & Henry J. Sommer eds. 16th ed.).

         17.      The statutory requirement for obtaining postpetition credit under section 364(c) of

the Bankruptcy Code is a finding, made after notice and hearing, that the debtor in possession is

“unable to obtain unsecured credit allowable under § 503(b)(l) of [the Bankruptcy Code] as an

administrative expense.” See Ames Dep’t Stores, 115 B.R. at 37–39 (a debtor must show it has

made a reasonable effort to seek other sources of financing under Bankruptcy Code §§ 364(a)

and (b)); In re Crouse Group, Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987), modified on other

grounds, 75 B.R. 553 (Bankr. E.D. Pa. 1987) (debtor seeking secured credit under Bankruptcy

Code § 364(c) must prove it was unable to obtain unsecured credit pursuant to Bankruptcy Code

§ 364(b)).

         18.      Courts have articulated a three-part test to determine whether a debtor may obtain

financing under section 364(c):

                  x     the debtor is unable to obtain unsecured credit solely under section 364(b)
                        (i.e., by granting a lender administrative expense priority);

                  x     the credit transaction is necessary to preserve the assets of the estate; and

                  x     the terms of the transaction are fair, reasonable, and adequate, given the
                        circumstances of the debtor-borrower and the proposed lender.

See, e.g., In re Los Angeles Dodgers LLC, 457 B.R. 308, 312 (Bankr. D. Del. 2011); In re Aqua

Assocs., 123 B.R. 192, 195-96 (Bankr. E.D. Pa. 1991) (applying the above test and holding that


                                                      18
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 19 of 166




“[o]btaining credit should be permitted not only because it is not available elsewhere, which

could suggest the unsoundness of the basis for the use of the funds generated by credit, but also

because the credit acquired is of significant benefit to the debtor’s estate and the terms of the

proposed loan are within the bounds of reason, irrespective of the inability of the debtor to obtain

comparable credit elsewhere”); Ames Dep’t Stores, 115 B.R. at 37-39.

         19.      To show financing required is not obtainable on an unsecured basis, a debtor need

only demonstrate “by a good faith effort that credit was not available without” the protections of

section 364(c). Bray v. Shenandoah Fed. Savs. & Loan Ass’n (In re Snowshoe Co.), 789 F.2d

1085, 1088 (4th Cir. 1986). “The statute imposes no duty to seek credit from every possible

lender before concluding that such credit is unavailable.” Id. When few lenders are likely to be

able and willing to extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom., Anchor Savs. Bank FSB

v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also Ames Dep’t Stores, 115 B.R.

at 40 (approving financing facility and holding the debtor made reasonable efforts to satisfy the

standards of section 364(c) where it approached four lending institutions, was rejected by two,

and selected the most favorable of the two offers it received).

         20.      The Debtors attempted to secure financing on more favorable terms, but they

were unable to do so. The Debtors have been unable to obtain (a) adequate unsecured credit

allowable under section 503(b)(1) of the Bankruptcy Code as an administrative expense; (b)

credit for money borrowed secured solely by a lien on property of the estate that is not otherwise

subject to a lien; or (c) credit for money borrowed secured by a junior lien on property of the

estate which is subject to a lien, in each case, on more favorable terms and conditions than those


                                                 19
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 20 of 166




provided in the DIP Financing. The DIP Facility, in the Debtors’ judgment, met the Debtors’

requirements to obtain a reliable source of funding. The DIP Financing will be used by the

Debtors to fund reasonable and necessary business expenses – expenses that will allow the

Debtors to continue business operations and preserve value for creditors.

         21.      For these reasons, the Debtors believe that entry into the DIP Credit Agreement is

in the best interest of the Debtors’ estates, is necessary to preserve the value of estate assets and

is an exercise of the Debtors’ sound and reasonable business judgment.

         (i)      The Terms of the DIP Financing Are Fair, Reasonable, and Appropriate

         22.      The proposed DIP Financing provides generally that the security interests and

superpriority administrative expense claims granted to the DIP Lender are subject to the Carve-

Out described above. The DIP Lender requires that the Debtors grant the liens and superpriority

claims contemplated by the Final Order and the DIP Credit Agreement.               Those liens and

superpriority claims will be subject to the Carve Out, which includes estate professional fees, and

amounts payable to the United States Trustee. Such carve outs generally “preserve the adversary

system” by ensuring that the Debtors’ estates are adequately assisted by counsel. See In re Ames

Dep’t Stores, Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990) (noting that courts generally “insist

on a carve out” for professional fees, and that “[a]bsent such protection, the collective rights and

expectations of all parties-in-interest are sorely prejudiced”).      Additionally, the Carve-Out

protects against administrative insolvency during the course of the Chapter 11 Cases by ensuring

that some assets remain for the payment of United States Trustee fees and certain professional

fees of the Debtors, notwithstanding the grant of superpriority and administrative liens and

claims under the DIP Financing.

         23.      The Debtors believe the fees and other charges required by the DIP Lender under

the DIP Facility are reasonable and appropriate under the circumstances.
                                                  20
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 21 of 166




         24.      The Debtors are unable to obtain alternate credit sources on more favorable terms,

the terms of the DIP Facility have been negotiated at arm’s-length and are not principally for the

benefit of a creditor to the detriment of other parties in interest, and the Debtors’ believe, in their

sound business judgment, the DIP Facility is in the best interest of all parties involved. The

terms of the DIP Facility are in the realm of the incentives contemplated by section 364 to induce

potential lenders to undertake the risks involved in providing postpetition financing to a

bankruptcy estate, and should be approved.

         (ii)     Application of the Business Judgment Standard

         25.      Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured or

superpriority financing under the circumstances specified therein. Provided that an agreement to

obtain secured credit does not undermine the policies underlying the Bankruptcy Code, courts

grant a debtor considerable deference in the exercise of its sound business judgment in obtaining

such credit. See, e.g., In re Ames Dept. Stores, Inc., 115 B.R. at 40 (“[C]ases consistently reflect

that the court’s discretion under section 364 [of the Bankruptcy Code] is to be utilized on

grounds that permit [a debtor’s] reasonable business judgment to be exercised so long as the

financing agreement does not contain terms that leverage the bankruptcy process and powers or

its purpose is not so much to benefit the estate as it is to benefit a party-in-interest.”); Trans

World Airlines, Inc. v. Travelers Int’l AG (In re Trans World Airlines, Inc.), 163 B.R. 964, 974

(Bankr. D. Del. 1994) (approving postpetition loan and receivables facility because such facility

“reflect[ed] sound and prudent business judgment”). Thus, the “normal function in reviewing

requests for post-petition financing is to defer to a debtor’s own business judgment so long as a

request for financing does not leverage the bankruptcy process and unfairly cede control of the

reorganization to one party in interest.” In re Barbara K Enters., Inc., No. 08-11474, 2008 WL

2439649, at *14 (Bankr. S.D.N.Y. June 16, 2008).
                                                  21
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 22 of 166




         26.      To determine whether this standard is met, the Court is “required to examine

whether a reasonable business person would make a similar decision under similar

circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In re

Curlew Valley Assocs., 14 B.R. 506, 513-14 (Bankr. D. Utah 1981) (noting courts should not

second guess a debtor’s business decision when the decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority

under the [Bankruptcy] Code”) (internal citation omitted).

         27.      Courts recognize that a debtor is entitled (if not required), in exercise of its

business judgment, to consider non-economic benefits offered by a proposed postpetition

facility:

                 Although all parties, including the Debtors and the Committee, are
                 naturally motivated to obtain financing on the best possible terms, a
                 business decision to obtain credit from a particular lender is almost
                 never based purely on economic terms. Relevant features of the
                 financing must be evaluated, including noneconomic elements such
                 as the timing and certainty of closing, the impact on creditor
                 constituencies and the likelihood of a successful reorganization.

In re ION Media Networks, Inc., No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. Jul.

6, 2009). After evaluating all options, the Debtors concluded the DIP Facility provides the best

alternative available in the circumstances of these cases. Bankruptcy courts routinely defer to a

debtor’s business judgment on most business decisions, including the decision to borrow money,

unless such decision is arbitrary and capricious. See In re Trans World Airlines, Inc., 163 B.R.

964, 974 (Bankr. D. Del. 1994) (noting the interim loan, receivables facility, and asset-based

facility were approved because they “reflect[ed] sound and prudent business judgment on the

part of TWA . . . [were] reasonable under the circumstances and in the best interest of TWA and

its creditors”). In fact, “[m]ore exacting scrutiny would slow the administration of the Debtor’s


                                                  22
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 23 of 166




estate and increase its costs, interfere with the Bankruptcy Code’s provision for private control of

administration of the estate, and threaten the court’s ability to control a case impartially.”

Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

         28.      The Debtors’ determination to move forward with the DIP Facility is an exercise

of their sound business judgment. Specifically, the Debtors and their advisors undertook an

analysis of the Debtors’ projected financing needs and determined the Debtors would require

significant postpetition financing to support their operational and restructuring activities, with

terms that would provide flexibility in the event that the Debtors’ experience a delay in their

receipt of revenues in the ordinary course. Accordingly, the Debtors negotiated the DIP Credit

Agreement with the DIP Lender in good faith, at arm’s-length, and with the assistance of their

advisors. The DIP Facility provides the Debtors with the capital necessary to meet the working

capital needed to fund the Debtors’ operations.

B        The Automatic Stay Should be Modified on a Limited Basis

         29.      The proposed Interim Order and the DIP Loan Documents contemplate that

section 362(a) of the Bankruptcy Code be modified as necessary to permit the DIP Lender to

exercise all rights and remedies provided for in the DIP Loan Documents and take any and all

actions provided therein, in each case, without further notice, application to, order of or hearing

before this Court.

         30.      Stay modification provisions of this sort are ordinary features of postpetition

financing arrangements, and, in the Debtors’ business judgment, are reasonable under the

circumstances. See, e.g., In re Fieldwood Energy, LLC, et al., Case No. 18-30648, Docket No.

201, (Bankr. S.D. Tex. 2018) (DRJ); In re Offshore Specialty Fabricators, LLC, Case No. 17-

35623, Docket No. 317 (Bankr. S.D. Tex. 2017) (MI); In re Emas Chiyoda Subsea Limited, et


                                                  23
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 24 of 166




al., Case No. 17-31146, Docket No. 453, (Bankr. S.D. Tex. 2017) (MI); In re Linc USA GP, et

al., Case No. 16-32689, Docket No. 196 (Bankr. S.D. Tex. 2018) (DRJ).

C        The DIP Lender Should Be Deemed a Good Faith Lender Under Section 364(e)

         31.      Section 364(e) of the Bankruptcy Code protects a good faith lender’s right to

collect on loans extended to a debtor, and its rights in any lien or security interest securing those

loans, even if the authority of the debtor to obtain such loans or grant such liens is later reversed

or modified on appeal. Section 364(e) provides as follows:

                  The reversal or modification on appeal of an authorization under
                  this Section [364 of the Bankruptcy Code] to obtain credit or incur
                  debt, or of a grant under this Section of a priority or a lien, does
                  not affect the validity of any debt so incurred, or any priority or
                  lien so granted, to an entity that extended such credit in good faith,
                  whether or not such entity knew of the pendency of the appeal,
                  unless such authorization and the incurring of such debt, or the
                  granting of such priority or lien, were stayed pending appeal.

11 U.S.C. § 364(e).

         32.      As explained in detail herein, the DIP Facility is the result of the Debtors’

reasonable and informed determination that the DIP Lender offered the most favorable terms on

which to obtain needed postpetition financing, and of extended arm’s-length, good faith

negotiations between and among the Debtors and the DIP Lender. The terms and conditions of

the DIP Facility are fair and reasonable, and the proceeds of the DIP Facility will be used only

for purposes that are permissible under the Bankruptcy Code. Further, no consideration is being

provided to any party to the DIP Facility other than as described herein. Accordingly, the Court

should find the DIP Lender is a “good faith” lender within the meaning of section 364(e) of the

Bankruptcy Code, and are entitled to all of the protections afforded thereby.




                                                   24
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 25 of 166




                                      Emergency Consideration

         33.      Pursuant to Bankruptcy Local Rule 9013-1(i), the Debtors respectfully request

emergency consideration of this Motion pursuant to Bankruptcy Rule 6003, which empowers a

court to grant relief within the first 21 days after the commencement of a chapter 11 case “to the

extent that relief is necessary to avoid immediate and irreparable harm.” As set forth in this

Motion, the Debtors believe an immediate and orderly transition into chapter 11 is critical to the

viability of their operations and that any delay in granting the relief requested could hinder the

Debtors’ operations and cause irreparable harm.         Furthermore, the failure to receive the

requested relief during the first 21 days of these chapter 11 cases could severely disrupt the

Debtors’ operations at this critical juncture and imperil the Debtors’ restructuring. Accordingly,

the Debtors submit that they have satisfied the “immediate and irreparable harm” standard of

Bankruptcy Rule 6003 and, therefore, respectfully request that the Court approve the relief

requested in this Motion on an emergency basis.

                        The Requirements of Bankruptcy Rule 6003 are Satisfied

         34.      Bankruptcy Rule 6003 empowers a court to grant relief within the first 25 days

after the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable

harm.” For the reasons discussed above, granting the relief requested herein is integral to the

Debtors’ ability to transition their operations into these chapter 11 cases. Failure to receive such

authorization and other relief during the first 25 days of these chapter 11 cases would severely

disrupt the Debtors’ operations at this critical juncture. For the reasons discussed herein, the

relief requested is necessary in order for the Debtors to operate their businesses in the ordinary

course and preserve the ongoing value of the Debtors’ operations and maximize the value of

their estates for the benefit of all stakeholders. Accordingly, the Debtors submit that they have



                                                 25
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 26 of 166




satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support

granting the relief requested herein.

                                        Reservation of Rights

         35.      Nothing contained in this motion or any actions taken by the Debtors pursuant to

relief granted in the Interim Order and Final Order is intended or should be construed as: (a) an

admission as to the validity of any particular claim against a Debtor entity; (b) a waiver of the

Debtors’ rights to dispute any particular claim on any grounds; (c) a promise or requirement to

pay any particular claim; (d) an implication or admission that any particular claim is of a type

specified or defined in this Motion; (e) a request or authorization to assume any agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of

the Debtors’ rights under the Bankruptcy Code or any other applicable law; or (g) a concession

by the Debtors that any liens (contractual, common law, statutory, or otherwise) satisfied

pursuant to this Motion are valid, and the Debtors expressly reserve their rights to contest the

extent, validity, or perfection or seek avoidance of all such liens.

                         Waiver of Bankruptcy Rule 6004(a) and 6004(h)

         36.      To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

                                               Notice

         37.      The Debtors will provide notice of this Motion to the following parties or their

respective counsel (collectively, the “Notice      Parties”): (a) the Office of the United States

Trustee for the Southern District of Texas; (b) the holders of the 40 largest unsecured claims

against the Debtors (on a consolidated basis); (c) counsel for the lender under the proposed
                                                 26
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 27 of 166




debtor-in-possession financing facility, Attn: Beth Brownstein, Arent Fox LLP, 1301 Avenue of

the Americas, 42nd Fl., New York, NY 10019-6040 Beth.brownstein@arentfox.com; (d) the

lender under the proposed debtor-in-possession financing facility, Attn: Adam Phillips, Warrior

Golf Loan Investors, LLC, 1121 40th Street Apt. 1401; Emeryville, CA 94608; (f) any statutory

committee appointed in these cases; (f) all known secured creditors; (g) the United States

Attorney’s Office for the Southern District of Texas; (h) the Internal Revenue Service; (i) the

offices of the attorneys general for the states in which the Debtors operate; (j) the Securities and

Exchange Commission; and (k) any party that has requested notice pursuant to Bankruptcy Rule

2002. The Debtors submit that, in light of the nature of the relief requested, no other or further

notice need be given.

                                          No Prior Request

         38.      No prior request for the relief sought in this motion has been made to this or any

other court.



         WHEREFORE, The Debtors respectfully request that the Court (a) enter an Interim

Order granting the relief requested in this Motion on an interim basis, (b) schedule a final

hearing on this Motion within 30 (thirty) days of the Petition Date, or as soon as is otherwise

practicable thereafter, to consider entry of the Final Order, and (c) grant such other and further

relief as may be just and proper.




                                                  27
59217/0001-16985576v9
        Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 28 of 166




Dated: March 5, 2019                         Respectfully submitted,

                                         By: /s/ Michael D. Warner
                                             Michael D. Warner (TX Bar No. 00792304)
                                             Cole Schotz P.C.
                                             301 Commerce Street, Suite 1700
                                             Ft. Worth, TX 76102
                                             (817) 810-5250
                                             (817) 810-5255 (fax)
                                             mwarner@coleschotz.com

                                             Proposed Counsel for the Debtors




                                        28
59217/0001-16985576v9
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 29 of 166




                     EXHIBIT A
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 30 of 166




                             $2,550,000

   SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION
              LOAN AND SECURITY AGREEMENT

                           by and among

                     the Borrowers party hereto

                                and

                  Warrior Golf Loan Investors, LLC
                             as Lender


                      Dated as of March 6, 2019
     Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 31 of 166




                                                 TABLE OF CONTENTS

1.   DEFINITIONS AND CONSTRUCTION ...................................................................................... 1
     1.1       Definitions ......................................................................................................................... 1
     1.2       Accounting Terms............................................................................................................ 11
     1.3       UCC ................................................................................................................................. 11
     1.4       Construction ..................................................................................................................... 11
     1.5       Schedules and Exhibits .................................................................................................... 12
2.   LOAN AND TERMS OF PAYMENT ......................................................................................... 12
     2.1       Agreement to Lend; Delayed Draw; Security Documents and Loan Documents ........... 12
     2.2       Borrowing Procedures ..................................................................................................... 13
     2.3       Payments; Reductions of Commitments; Prepayments ................................................... 13
     2.4       Interest Rates and Rates, Payments and Calculations ...................................................... 16
     2.5       Crediting Payments; Clearance Charge ........................................................................... 17
     2.6       Designated Account ......................................................................................................... 18
     2.7       Maintenance of Loan Account; Statements of Obligations ............................................. 18
     2.8       Fees .................................................................................................................................. 18
3.   CONDITIONS; TERM OF AGREEMENT ................................................................................. 18
     3.1       Conditions Precedent to Advances of Facility Amount ................................................... 18
     3.2       Conditions Precedent to all Extensions of Credit ............................................................ 19
     3.3       Maturity ........................................................................................................................... 20
     3.4       Effect of Maturity ............................................................................................................ 20
4.   REPRESENTATIONS AND WARRANTIES ............................................................................. 21
     4.1       Due Organization and Qualification ................................................................................ 21
     4.2       Due Authorization............................................................................................................ 21
     4.3       Binding Obligations ......................................................................................................... 21
     4.4       Existing Prepetition Liens ................................................................................................ 21
     4.5       Jurisdiction of Formation; Location of Chief Executive Office; Organizational;
               Identification Number ...................................................................................................... 21
     4.6       Litigation.......................................................................................................................... 22
     4.7       Fraudulent Transfer.......................................................................................................... 22
     4.8       Indebtedness..................................................................................................................... 22
5.   AFFIRMATIVE COVENANTS .................................................................................................. 22
     5.1       Financial Statements ........................................................................................................ 22
     5.2       Reports, Certificates......................................................................................................... 23


                                                                       i
     Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 32 of 166



     5.3        Existence .......................................................................................................................... 24
     5.4        Maintenance of Properties; Permits ................................................................................. 24
     5.5        Taxes ................................................................................................................................ 24
     5.6        Insurance .......................................................................................................................... 24
     5.7        Inspection ......................................................................................................................... 25
     5.8        Environmental.................................................................................................................. 25
     5.9        Compliance with Laws .................................................................................................... 26
     5.10       Disclosure Updates .......................................................................................................... 26
     5.11       Formation of Subsidiaries ................................................................................................ 26
     5.12       Further Assurances .......................................................................................................... 26
     5.13       Staffing............................................................................................................................. 26
6.   NEGATIVE COVENANTS ......................................................................................................... 26
     6.1        Indebtedness..................................................................................................................... 27
     6.2        Liens ................................................................................................................................ 27
     6.3        Restrictions on Fundamental Changes ............................................................................. 27
     6.4        Disposal of Assets ............................................................................................................ 27
     6.5        Change Name ................................................................................................................... 27
     6.6        Nature of Business ........................................................................................................... 27
     6.7        Prepayments and Amendments ........................................................................................ 27
     6.8        Change of Control ............................................................................................................ 28
     6.9        Accounting Methods ........................................................................................................ 28
     6.10       Transactions with Affiliates ............................................................................................. 28
     6.11       Use of Advances .............................................................................................................. 28
     6.12       Limitation on Capital Expenditures ................................................................................. 28
     6.13       Chapter 11 Case ............................................................................................................... 28
     6.14       Plan .................................................................................................................................. 28
7.   INTENTIONALLY OMITTED ................................................................................................... 28
8.   EVENTS OF DEFAULT .............................................................................................................. 28
     8.1        Event of Default ............................................................................................................... 28
     8.2        Rights and Remedies ....................................................................................................... 30
     8.3        Application of Proceeds upon Event of Default .............................................................. 31
     8.4        Remedies Cumulative ...................................................................................................... 31
9.   PRIORITY AND COLLATERAL SECURITY ........................................................................... 32
     9.1        Superpriority Claims; Subordination in favor of Lender Liens ....................................... 32
     9.2        Grant of Security Interest in the Collateral ...................................................................... 32

                                                                       ii
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 33 of 166



       9.3         Representations and Warranties in Connection with Security Interest ............................ 33
       9.4         Covenants with Respect to Collateral .............................................................................. 33
       9.5         Lender’s Ability to Perform Obligations on Behalf of Borrowers with Respect to
                   the Collateral .................................................................................................................... 34
       9.6         Filing of Financing Statements ........................................................................................ 34
       9.7         No Discharge; Survival of Claims ................................................................................... 34
10.    WAIVERS; INDEMNIFICATION .............................................................................................. 35
       10.1        Demand; Protest; etc ........................................................................................................ 35
       10.2        Lender’s Liability for Collateral ...................................................................................... 35
       10.3        Indemnification ................................................................................................................ 35
11.    NOTICES...................................................................................................................................... 36
12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER...................................................... 37
13.    AMENDMENTS; WAIVERS; SUCCESSORS; INDEMNIFICATION ..................................... 38
       13.1        Amendments and Waivers ............................................................................................... 38
       13.2        No Waivers; Cumulative Remedies ................................................................................. 38
       13.3        Successors ........................................................................................................................ 38
14.    GENERAL PROVISIONS ........................................................................................................... 38
       14.1        Effectiveness .................................................................................................................... 38
       14.2        Section Headings ............................................................................................................. 38
       14.3        Interpretation.................................................................................................................... 38
       14.4        Severability of Provisions ................................................................................................ 39
       14.5        Debtor-Creditor Relationship........................................................................................... 39
       14.6        Counterparts; Electronic Execution ................................................................................. 39
       14.7        Revival and Reinstatement of Obligations ...................................................................... 39
       14.8        Lender Expenses .............................................................................................................. 39
       14.9        Integration ........................................................................................................................ 39
15.    JOINT AND SEVERAL LIABILITY .......................................................................................... 39
       15.1        Inducement....................................................................................................................... 40
       15.2        Combined Liability .......................................................................................................... 40
       15.3        Separate Exercise of Remedies ........................................................................................ 40


Exhibits

Exhibit A – Compliance Certificate

Exhibit B – Request for Advance


                                                                         iii
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 34 of 166




Schedules

Schedule A-1 – Loan Account

Schedule A-2 – Authorized Persons

Schedule D-1 – Designated Account and Designated Account Bank

Schedule 4.1(b) – Ownership of Borrowers and Golf Courses Subject to Security Interest

Schedule 4.4 – Existing Prepetition Liens

Schedule 4.5 – Legal Names, Jurisdictions, Chief Executive Offices

Schedule 4.6 – Litigation

Schedule 4.8 – Existing Indebtedness

Schedule 4.9 – Taxes

Schedule 5.4 – Maintenance of Properties; Permits

Schedule 6.4 – Release Prices

Schedule 9.4(e) – Collateral Locations




                                              iv
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 35 of 166




          SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION
                     LOAN AND SECURITY AGREEMENT

        THIS SENIOR SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION
LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of March 6,
2019 (the “Effective Date”), by and among the borrowers set forth on the signature pages hereto
(each, a “Borrower” and collectively, the “Borrowers”) and Warrior Golf Loan Investors, LLC as
lender (together with its successors and assigns, the “Lender”).

       WHEREAS, on March 4, 2019 (the “Petition Date”), the Borrowers commenced a
voluntary bankruptcy proceeding, under Chapter 11 of the Title 11 of the United States Code (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of Texas,
Laredo Division (the “Bankruptcy Court”), which case is pending as Case No. ____ (the
“Chapter 11 Case”).

       WHEREAS, the Borrowers remain in possession of their businesses and manage their
properties as debtors and debtors-in-possession pursuant to Sections 1107(a) and 1108 of the
Bankruptcy Code;

        WHEREAS, Borrowers have requested that Lender provide financing to Borrowers
consisting of a senior secured super priority term loan in a principal amount of up to $2,550,000
(the “Facility”) pursuant to Sections 105, 363, 364(c) and 364(d) of the Bankruptcy Code;

       WHEREAS, Lender has indicated its willingness to agree to extend the Facility to
Borrowers, all on terms and conditions set forth herein and in the other Loan Documents and in
accordance with Sections 105, 363, 364(c) and 364(d) of the Bankruptcy Code, so long as the
Obligations are (i) secured by Liens on the Collateral granted by the Borrowers as hereinafter
provided, and (ii) given superpriority status as provided in the Interim Order and Final Order as
applicable; and

       WHEREAS, Borrowers have agreed to provide the Collateral and the grant of
Superpriority Claims, as applicable and as set forth in this Agreement, the Interim Order and the
Final Order, subject to the approval of the Bankruptcy Court.

      NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

1.     DEFINITIONS AND CONSTRUCTION.

      1.1     Definitions. As used in this Agreement, the following terms shall having the
meanings specified below:

       “Additional Documents” has the meaning specified in Section 5.12.

       “Advances” has the meaning specified in Section 2.1(a).



                                               1
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 36 of 166




       “Affiliate” means, as to any Person, any other Person (a) that, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under common control with,
such Person, (b) who is a director or officer (i) of such Person, (ii) of any Subsidiary of such
Person, or (iii) of any Person described in clause (a) above with respect to such Person, or (c)
which, directly or indirectly through one or more intermediaries, is the beneficial or record
owner (as defined in Rule 13d-3 of the Securities Exchange Act of 1934, as amended, as the
same is in effect on the date hereof) of twenty-four percent (24%) or more of any class of the
outstanding voting equity interests, securities or other equity or ownership interests of such
Person. For purposes of this definition, the term “control” (and the correlative terms, “controlled
by” and “under common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies, whether through ownership
of securities or other interests, by contract or otherwise. Notwithstanding the foregoing, it is
acknowledged and agreed that neither Force Ten Partners LLC nor Jeremy Rosenthal shall be
deemed an Affiliate of Borrowers.

       “Authorized Person” means any one of the individuals identified on Schedule A-2, as
such schedule is updated from time to time by written notice from Borrowers to Lender.
        “Bankruptcy Code” has the meaning specified in the recitals hereto.

       “Bankruptcy Court” has the meaning specified in the recitals hereto.

       “Borrowers” has the meaning set forth in the preamble to the Agreement.

       “Broadmoor Advance” has the meaning specified in Section 2.1(a).

       “Broadmoor Property” has the meaning specified in Section 2.1(a).
       “Business Day” means any day that is not a Saturday, Sunday, or other day on which
banks are authorized or required to close in the State of New York.

        “Capital Expenditures” means, with respect to any Person for any period, the aggregate
of all expenditures by such Person during such period that are capital expenditures as determined
in accordance with GAAP, whether such expenditures are paid in cash or financed.

       “Capital Lease” means a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP.
       “Carve-Out” has the meaning ascribed to it in the Interim Order and Final Order, as
applicable.

       “Cash Collateral” has the meaning ascribed to it in the Interim Order and Final Order, as
applicable.

       “Change of Control” means, except with respect to the consummation of a Sale, whether
under a plan of reorganization or under Section 363 of the Bankruptcy Code, or as otherwise
approved by Lender:




                                                2
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 37 of 166




       (i)     if any Borrower is a corporation, any merger, consolidation, sale, transfer or
pledge of such Borrower’s equity interests or the creation or issuance of new stock;

        (ii)   if any Borrower is a limited liability company, (w) any merger or consolidation,
(x) unless Borrower has obtained the prior written consent of Lender, the change, removal,
resignation or addition of a managing member or non-member manager (or if no managing
member, any member), or (y) the sale, transfer or pledge of the membership interest of a
managing member (or if no managing member, any member), or (z) the sale or transfer of more
than fifty percent (50%) of non-managing membership interests or the issuance of new non-
managing membership interests equaling more than fifty percent (50%) of such Borrower’s
membership interests;

        (iii) if without the Lender’s prior consent, in its sole discretion, (i) any Borrower
voluntarily removes or replaces an independent director, if any, of any Borrower, except in
connection with the death or incapacity of an individual, in which case the relevant Borrower
shall promptly notify Lender of the death of the relevant individual, and the replacement of such
individual shall be subject to Lender’s consent; (ii) the current chief restructuring officer of any
Borrower is removed or replaced, except in connection with the death or incapacity of such
individual, in which case the relevant Borrower shall promptly notify Lender of the death of such
officer, and the replacement of such officer shall be subject to Lender’s consent; or (iii) a
majority of current board of directors of any Borrower is removed or replaced.

       “Chapter 11 Case” has the meaning specified in the recitals hereto.

        “Chapter 11 Plan” means a chapter 11 plan that provides for, inter alia, payment in full in
cash of all Obligations on the effective date thereof, together with releases, exculpations, waivers
and indemnification to the extent acceptable to Lender, in its reasonable discretion.

       “Cimarron Advance” has the meaning specified in Section 2.1(a).

       “Cimarron Property” has the meaning specified in Section 2.1(a).
       “Closing Date” means the date upon which the first Advance is made under Section 2.1.

        “Collateral” means, collectively, all pre-petition and post-petition real property and all
pre-petition and post-petition tangible and intangible personal property of each Borrower, in each
case wherever located and whether now owned or hereafter acquired, including but not limited to
all accounts, contracts rights, chattel paper, cash, general intangibles, investment property,
machinery, equipment, goods, inventory, furniture, fixtures, letter of credit rights, books and
records, deposit accounts, documents, instruments, commercial tort claims, leases and leaseholds
and rents, together with all proceeds of each of the foregoing, including insurance proceeds (as
each such term above is defined in the UCC, to the extent applicable) but excluding prepetition
commercial tort claims and avoidance actions.

        “Commitment” means the maximum principal amount of Lender’s obligation to make
Advances to Borrowers pursuant to Section 2 hereof. As of the Closing Date, the Commitment
is $2,550,000 and upon entry of the Final Order, the Commitment shall be $2,550,000.


                                                 3
       Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 38 of 166




       “Commitment Fee” means the fee of 2.00% of the amount of the Facility, which shall be
earned and payable upon entry of the Interim Order and which shall be paid to the Lender on the
Closing Date from the proceeds of the Facility.

        “Compliance Certificate” means a certificate substantially in the form of Exhibit A
delivered by the Authorized Person of Borrowers to Lender.

        “Control Agreement” means, with respect to each Deposit Account of a Borrower, an
agreement in form and substance reasonably satisfactory to the Lender, pursuant to which the
depository institution maintaining such Deposit Account agrees to comply with the Lender’s
instructions with respect to disposition of funds in such Deposit Account without further consent
by the relevant Borrower.
      “Daily Balance” means, as of any date of determination and with respect to any fixed
monetary Obligations, the amount of such Obligations owed at the end of such day.
       “Default” means an event, condition, or default that, with the giving of notice, the
passage of time, or both, would be an Event of Default.

       “Default Rate” has the meaning specified in Section 2.4(b).

       “Deposit Account” means any deposit account, as that term is defined in the UCC.

       “Designated Account” means the Deposit Account of Borrowers identified on Schedule
D-1.

       “Designated Account Bank” has the meaning specified in Schedule D-1.

       “Dissolved Borrowers” shall mean Warrior ATV Golf LLC, Warrior Golf Development LLC,
Warrior Golf Venture LLC and Warrior Premium Properties LLC, each a California limited liability
company.

       “Dollars” or “$” means United States dollars.

         “Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative proceeding, judgment,
letter, or other written communication from any Governmental Authority, or any third party
involving violations of Environmental Laws or releases of Hazardous Materials (a) from any
Collateral; (b) from adjoining properties or businesses of any real property that constitutes
Collateral, or (c) from or onto any facilities, with respect to the Collateral, which received
Hazardous Materials generated by any Borrower.

        “Environmental Law” means any applicable federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable guideline, binding and
enforceable written policy, or rule of common law now or hereafter in effect and in each case as
amended, or any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, in each case, to the extent binding on the
Borrowers, relating to the environment, the effect of the environment on employee health, or
Hazardous Materials, in each case as amended from time to time.

                                                 4
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 39 of 166




        “Environmental Liabilities” means all liabilities, monetary obligations, losses, damages,
costs and expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies), fines, penalties,
sanctions, and interest incurred as a result of any claim or demand, or Remedial Action required,
by any Governmental Authority or any third party, and which relate to any Environmental
Action.

       “Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

       “Event of Default” has the meaning specified in Section 8.1.

       “Existing Prepetition Liens” has the meaning set forth in the Interim Order or the Final
Order, as applicable.

       “Exit Fee” means the fee of 1.00%, as applicable (i) of any outstanding principal amount
hereunder that is prepaid pursuant to Section 2.3(c) or (d), or (ii) without duplication of any
amounts paid pursuant to clause (i), of the amount of the Commitment on the Maturity Date, in
each case to be repaid in cash and without further order of the Bankruptcy Court.
       “Extension Fee” means the fee of 1.00% of the amount of the Facility in connection with
Lender’s extension of the Stated Maturity Date in accordance with Section 3.3(b).

       “Facility” has the meaning specified in the recitals to the Agreement.

        “Fees” means all fees due to the Lender under this Agreement, any Loan Document or
the Interim Order or Final Order, as applicable, including the Commitment Fee, the Exit Fee, the
Extension Fee and the Work Fee.

        “Final Order” means a final order of the Bankruptcy Court authorizing and approving the
Borrowers’ entry into this Agreement and the other Loan Documents, in form and substance
satisfactory to Lender, in its sole discretion, Borrowers, and their respective counsel, on a final
basis and entered following a final hearing.

       “Governmental Authority” means any federal, state, local, or other governmental or
administrative body, instrumentality, board, department, or agency or any court, tribunal,
administrative hearing body, arbitration panel, commission, or other similar dispute-resolving
panel or body.

         “Hazardous Materials” means (a) substances that are defined or listed in, or otherwise
classified pursuant to, any applicable laws or regulations as “hazardous substances,” “hazardous
materials,” “hazardous wastes,” “toxic substances,” or any other formulation intended to define,
list, or classify substances by reason of deleterious properties such as ignitability, corrosivity,
reactivity, carcinogenicity, reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas, drilling fluids,
produced waters, and other wastes associated with the exploration, development, or production
of crude oil, natural gas, or geothermal resources, (c) any flammable substances or explosives or
any radioactive materials, and (d) asbestos in any form or electrical equipment that contains any

                                                5
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 40 of 166




oil or dielectric fluid containing levels of polychlorinated biphenyls in excess of 50 parts per
million.

         “Indebtedness” means (a) all obligations for borrowed money, including, without
limitation, the Obligations, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, or other financial products, (c) all obligations as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any asset of such Person,
irrespective of whether such obligation or liability is assumed, (e) all payment obligations to pay
the deferred purchase price of assets (other than trade payables incurred in the ordinary course of
business and repayable in accordance with customary trade practices), (f) all indebtedness
created or arising under any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by such Person, (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar off balance sheet
financing products, or (h) any obligation guaranteeing or intended to guarantee (whether directly
or indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation of
any other Person that constitutes Indebtedness under any of clauses (a) through (h) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a guaranty or other
similar instrument shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Indebtedness, and (ii) the amount of any
Indebtedness described in clause (d) above shall be the lower of the amount of the obligation and
the fair market value of the assets of such Person securing such obligation.
       “Indemnified Liabilities” has the meaning specified in Section 10.3.

       “Indemnified Person” has the meaning specified in Section 10.3.

       “Initial Advances” has the meaning specified in Section 2.1(a).

        “Interim Order” means that interim order entered by the Bankruptcy Court authorizing
and approving the Borrowers’ entry into this Agreement and the other Loan Documents, in form
and substance satisfactory to the Lender, in its sole discretion, the Borrowers in their sole
discretion, and their respective counsel.

       “IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

       “Lead Borrower” means Warrior Golf, LLC, a Delaware limited liability company.

       “Lender” has the meaning set forth in the preamble to the Agreement.

       “Lender Expenses” means all (a) costs or expenses (including taxes, and insurance
premiums) required to be paid by the Borrowers under any of the Loan Documents that are paid,
advanced, or incurred by Lender, including but not limited to the Work Fee owed to Lender’s
counsel pursuant to the Interim Order, (b) reasonable and actual out-of-pocket fees or charges
paid or incurred by Lender in connection with its transactions with the Borrowers under any of
the Loan Documents, including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien, litigation, and UCC

                                                6
       Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 41 of 166




searches and including searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) reasonable and actual out-of-pocket
costs and expenses incurred by Lender in the disbursement of funds to Borrowers (by wire
transfer or otherwise), (d) out-of-pocket charges paid or incurred by Lender resulting from the
dishonor of checks payable by or to any Borrower, (e) reasonable and actual out-of-pocket costs,
fees (including reasonable attorneys’ fees) and expenses paid or incurred by Lender to correct
any default or enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any portion thereof, irrespective
of whether a sale is consummated, (f) reasonable out-of-pocket audit fees and expenses of
Lender (including travel, meals, and lodging) related to any inspections or audits, (g) reasonable
and actual out-of-pocket costs and expenses of third party claims or any other suit paid or
incurred by Lender in enforcing or defending the Loan Documents or in connection with the
transactions contemplated by the Loan Documents or Lender’s relationship with the Borrowers,
(h) Lender’s reasonable and actual out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), or amending the Loan Documents, and (i) Lender’s reasonable costs
and expenses (including reasonable and actual attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an insolvency proceeding concerning any Borrower or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents, irrespective of whether
suit is brought, or in taking any Remedial Action concerning the Collateral.

        “Lender Related Person” means, Lender, together with Lender’s Affiliates, officers,
directors, employees, attorneys, and agents.

       “Lender’s Liens” means the Liens granted by Borrowers in and to the Collateral in favor
of Lender.

        “Lien” means any pledge, hypothecation, assignment (which is intended as security),
charge, deposit arrangement (which is intended as security), encumbrance, lien (statutory or
other), security interest, or other security arrangement and any other preference, priority, or
preferential arrangement of any kind or nature whatsoever (which is intended as security),
including any conditional sale contract or other title retention agreement, the interest of a lessor
under a Capital Lease, and any synthetic or other financing lease having substantially the same
economic effect as any of the foregoing.

       “Loan Account” means the Deposit Account of Lender identified on Schedule A-1.

       “Loan Documents” means the Agreement, the Interim Order, the Final Order, the Control
Agreements, the Additional Documents and any other notes, account control agreements, or
mortgages executed by Borrowers in connection with the Agreement and payable to Lender, any
other agreement entered into, now or in the future, by the Borrowers or Lender in connection

                                                   7
       Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 42 of 166




with the Agreement, and all amendments, modifications, renewals, substitutions and
replacements of any of the foregoing.

        “Material Adverse Change” means, (a) except as a result of the commencement of the
Chapter 11 Case, a material adverse change in the business, operations, results of operations,
assets, liabilities or financial condition of the Borrowers with respect to the Collateral (b) a
material impairment of the Borrowers’ ability to perform their respective obligations with respect
to the Collateral under the Loan Documents or of Lender’s ability to enforce the Obligations or
realize upon the Collateral or (c) a material impairment of the enforceability or priority of
Lender’s Liens with respect to a material portion the Collateral as a result of an action or failure
to act on the part of the Borrowers, all determined at the Lender’s discretion.

        “Maturity Date” means the earliest of (i) the Stated Maturity Date (as it may be extended
pursuant to Section 3.3(b)); (ii) the effective date of a plan of reorganization; (iii) if the Final
Order has not been entered by the Bankruptcy Court, the date that is one day after the Final
Hearing (as defined in the Interim Order); (iv) entry of an order converting the Chapter 11 Case
to a case under chapter 7 of the Bankruptcy Code or dismissing the Chapter 11 Case; (v) the
closing of a Sale of all, or substantially all, the assets of all Borrowers and (vi) the acceleration of
the outstanding Obligations or termination of the Commitments as a result of the occurrence and
continuation of an Event of Default.

        “Net Cash Proceeds” means with respect to any sale or disposition of Collateral by any
Borrower, the amount of cash proceeds received (directly or indirectly) from time to time
(whether as initial consideration or through the payment of deferred consideration) by or on
behalf of such Borrower, in connection therewith, after deducting therefrom only (i) reasonable
fees, commissions, and expenses related thereto and required to be paid by such Borrower in
connection with such sale or disposition and (ii) taxes paid or payable to any taxing authorities
by such Borrower in connection with such sale or disposition, in each case to the extent, but only
to the extent, that the amounts so deducted are payable to a Person that is not an Affiliate of such
Borrower, and are properly attributable to such transaction; provided however for the avoidance
of doubt, that such reasonable fees, commissions and expenses shall exclude fees and expenses
of estate professionals.

        “Non-Permitted Lien” means, other than as set forth in Schedule 4.4(1), any Existing
Prepetition Lien that adversely effects in any material manner a material portion of the
Collateral, as determined by the Lender in its sole discretion.
        “Obligations” means all loans, Advances, debts, principal, interest, contingent
reimbursement or indemnification obligations, premiums, liabilities (including all amounts
charged to the Loan Account pursuant to the Agreement), obligations (including indemnification
obligations), Fees (including, without limitation the Commitment Fee, Work Fee, Extension Fee
and Exit Fee), Lender Expenses, guaranties, covenants, and duties of any kind and description
owing by any Borrower, to the Lender pursuant to or evidenced by the Loan Documents and/or
pursuant to or in connection with any one or more documents, instruments or agreements
described in clause (i) of the definition of Lender Expenses and, in each case, irrespective of
whether for the payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that Borrowers are required to pay or reimburse by the Loan

                                                   8
       Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 43 of 166




Documents or by law or otherwise in connection with the Loan Documents, including without
limitation in connection with the collection or enforcement of or preservation of rights under the
Loan Documents.

        “Ordinary Course” shall mean, in respect of any Person, the ordinary course and
reasonable requirements of such Person’s business, as conducted in accordance with past
practices, and undertaken in good faith.

        “Organizational Documents” means (a) for any corporation, the certificate or articles of
incorporation, the bylaws, any certificate of designation or other instrument relating to the rights
of preferred shareholders or stockholders of such corporation, any shareholder rights agreement
and all applicable resolutions of the board of directors (or any committee thereof) of such
corporation, (b) for any partnership, the partnership agreement and, if applicable, the certificate
of limited partnership, (c) for any limited liability company, the operating agreement and articles
or certificate of formation or organization and all applicable resolutions of any managing
member of such limited liability company, and (d) any agreement between any Borrower and its
shareholders, members, partners or its equity owners, or among any of the foregoing.

       “Permits” means any license, lease, power, permit, franchise, certificate, authorization or
approval issued by a Governmental Authority.

       “Permitted Indebtedness” means:

               (a)      Indebtedness evidenced by the Agreement and the other Loan
       Documents;

               (b)      Indebtedness outstanding as of the date of this Agreement; and

              (c)      Indebtedness, including any unsecured guarantees, incurred in the
       Ordinary Course with respect to surety and appeal bonds, performance bonds, bid bonds,
       appeal bonds, statutory bonds, completion guarantees and similar obligations.

        “Permitted Protest” means the right of any Borrower to protest any Lien (other than any
Lien that secures the Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on such Borrower’s books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted diligently by such
Borrower in good faith and (c) Lender is reasonably satisfied that, while any such protest is
pending, there will be no impairment of the enforceability, validity, or priority of any of Lender’s
Liens.

       “Person” means natural persons, corporations, limited liability companies, limited
partnerships, general partnerships, limited liability partnerships, joint ventures, trusts, land trusts,
business trusts, or other organizations, irrespective of whether they are legal entities, and
governments and agencies and political subdivisions thereof.

       “Petition Date” means March 4, 2019.


                                                   9
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 44 of 166




        “Record” means information that is inscribed on a tangible medium or that is stored in an
electronic or other medium and is retrievable in perceivable form.

       “Release Price” means the amounts set forth on Schedule 6.4 as “release prices.”

         “Remedial Action” means all actions taken to (a) clean up, remove, remediate, contain,
treat, monitor, assess, evaluate, or in any way address Hazardous Materials in the indoor or
outdoor environment, (b) prevent or minimize a release or threatened release of Hazardous
Materials so they do not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment, (c) restore or reclaim natural resources or the environment,
(d) perform any pre-remedial studies, investigations, or post-remedial operation and maintenance
activities, or (e) conduct any other actions with respect to Hazardous Materials required by
Environmental Laws.

       “Required Lien Priority” has the meaning set forth in Section 9.2.

       “Sale” means the sale of all or substantially all of any of the assets of any Borrower or
any subsidiary thereof (including any Collateral transferred to another Borrower), to any party,
including the Lender, pursuant to the provisions of Section 363 of the Bankruptcy Code.

       “Sale Deposit” has the meaning specified in Section 9.1(a)(i).
       “Schedules” means those certain schedules annexed hereto and made a part hereof.

       “Security Documents” means (i) all UCC financing statements, or amendments or
continuations thereof, and (ii) any other documents or filings in connection with the perfection of
the Liens hereunder.

       “Stated Maturity Date” means March 6, 2020.

         “Subsidiary” means, with respect to any Person, any corporation, partnership, limited
liability company, association or other business entity of which more than fifty percent (50%) of
the total voting power of shares of stock (or equivalent ownership or controlling interest) entitled
(without regard to the occurrence of any contingency) to vote in the election of directors,
managers, governors or trustees thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a combination thereof.

       “Superpriority Claim” has the meaning specified in Section 9.1(a)(i).

        “UCC” means the Uniform Commercial Code as in effect in the State of California;
provided that, if perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of California, “UCC” means the Uniform Commercial Code as
in effect from time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

       “United States” means the United States of America.



                                                10
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 45 of 166




       “Work Fee” means a non-refundable fee in the amount of $50,000, to be paid to Lender’s
counsel for due diligence and legal services rendered.
        1.2     Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP; provided, that if Borrowers notify Lender that Borrowers
requests an amendment to any provision hereof to eliminate the effect of any change occurring
after the Closing Date in GAAP or in the application thereof on the operation of such provision
(or if Lender notifies Borrowers that Lender requests an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then Lender and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly affected by such
change in GAAP with the intent of having the respective positions of Lender and Borrowers after
such change in GAAP conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the provisions in this
Agreement shall be interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective. When used herein, the term “financial statements”
shall include the notes and schedules thereto. Whenever the term “Borrowers” is used in respect
of a financial covenant or a related definition, it shall be understood to mean Borrowers on a
consolidated basis, unless the context clearly requires otherwise.

        1.3     UCC. Any terms used in this Agreement that are defined in the UCC shall be
construed and defined as set forth in the UCC unless otherwise defined herein; provided, that to
the extent that the UCC is used to define any term herein and such term is defined differently in
different Articles of the UCC, the definition of such term contained in Article 9 of the UCC shall
govern.

        1.4     Construction. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the phrase “and/or.” The
words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the case may be,
as a whole and not to any particular provision of this Agreement or such other Loan Document,
as the case may be. Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements, substitutions, joinders,
and supplements set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash of all Obligations other than unasserted contingent
indemnification Obligations (with all such Obligations consisting of monetary or payment
Obligations having been paid in full in cash). Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a writing


                                                 11
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 46 of 166




contained herein or in any other Loan Document shall be satisfied by the transmission of a
Record.

      1.5    Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

2.     LOAN AND TERMS OF PAYMENT.

     2.1   Agreement to Lend; Delayed Draw; Security Documents and Loan
Documents.

                (a)     Subject to the terms and conditions of this Agreement, Lender agrees,
that after entry of the Interim Order or the Final Order, as applicable, and subject to the
satisfaction or waiver of the conditions precedent in Section 3, to make one or more advances to
Borrowers up to an aggregate principal amount of $1,550,000 (the “Initial Advances”).
Notwithstanding anything to the contrary herein, the Borrowers shall be limited to one Initial
Advance upon the entry of the Interim Order in the principal amount of $800,000, and an
additional Initial Advance upon the entry of the Final Order in the principal amount of
$750,000.

                 (b)     Subject to the terms and conditions of this Agreement, in the event that
(i) the existing liens on the real property and personal property in connection with the Cimarron
golf course (such real and personal property, collectively, the “Cimarron Property”) are
released, or the existing secured creditor consents to the Lender obtaining a valid and perfected
first priority Lien on the Cimarron Property, or the Borrowers are otherwise able to grant Lender
a valid and perfected first priority Lien on the Cimarron Property, and (ii) Warrior Golf, LLC
grants Lender a valid and perfected first priority Lien on the Cimarron Property, whether
existing at such time or thereafter acquired, Borrower may request an additional advance in the
principal amount of $700,000 (the “Cimarron Advance”).

               (c)      Subject to the terms and conditions of this Agreement, in the event that
(i) the existing liens on the real property and personal property in connection with the
Broadmoor golf course (such real and personal property, collectively, the “Broadmoor
Property”) are released, or the existing secured creditor consents to the Lender obtaining a valid
and perfected first priority Lien on the Broadmoor Property, or the Borrowers are otherwise able
to grant Lender a valid and perfected first priority Lien on the Broadmoor Property and (ii)
Warrior Golf, LLC or Warrior Golf Management, LLC grants Lender a valid and perfected first
priority Lien on the Broadmoor Property, whether existing at such time or thereafter acquired,
Borrower may request an additional advance in the principal amount of $300,000 (the
“Broadmoor Advance”, and together with the Initial Advances and the Cimarron Advance, the
“Advances”).

               (d)      The Advances shall be secured by the Collateral as set forth in this
Agreement, the Interim Order, the Final Order, and the other Loan Documents. Any Advance,
or portion thereof, that is repaid or prepaid (whether as an optional prepayment or a mandatory
prepayment) cannot be reborrowed.


                                                12
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 47 of 166




               (e)     Each Borrower agrees that it is jointly and severally liable for the prompt
payment and performance of, all Obligations under the Loan Documents. Borrowers promise to
pay the Obligations (including principal, interest, fees, costs, and expenses) in Dollars in full
(including the Exit Fee) on the Maturity Date.

       (f)     Lender may, in its sole discretion, advance additional funds to pay attorneys’ fees
of Lender up to $100,000 (exclusive of the Work Fee paid upon entry of the Interim Order), and
such advances shall be added to the Obligations as additional outstanding principal and shall be
in excess of the Commitment (for the avoidance of doubt, any such advance in excess of the
Commitment shall not constitute a Default or Event of Default hereunder). In no event shall
anything herein relieve Borrower of its obligation to pay for Lender’s attorneys’ fees as a
Lender Expense in accordance with Section 14.8, whether any such fees are paid as a protective
advance hereunder or otherwise.

        2.2     Borrowing Procedures. Each Advance under Section 2.1 shall be made by a
written request substantially in the form of the Request for Advance attached hereto as Exhibit B
executed by an Authorized Person of the Lead Borrower and delivered to the Lender no later
than two (2) Business Days prior to the requested funding date (or such shorter period as the
Lender may permit in its sole discretion); provided, that (i) Lead Borrower shall submit such
requests only after approval of the Interim Order or the Final Order, or the conditions satisfied in
Section 2.1(b) or Section 2.1(c) are satisfied, to the extent applicable for the relevant Advance,
and (ii) the aggregate amount of all such Advances shall not exceed $2,550,000 (other than
pursuant to Section 2.1(f)). Upon satisfaction or waiver of the conditions precedent specified
herein, Lender shall make the proceeds of the relevant Advance available to the Borrowers on
the requested funding date by causing the principal amount of the relevant Advance to be
credited to the Designated Account.

       2.3     Payments; Reductions of Commitments; Prepayments.

                (a)     Payments by Borrowers. Except as otherwise expressly provided
herein, all payments by Borrowers shall be made to the Loan Account for the account of Lender
and shall be made in immediately available funds, no later than 4:00 p.m. (Eastern time) on the
date specified herein. Any payment received by Lender later than 4:00 p.m. (Eastern time) shall
be deemed to have been received on the following Business Day and any applicable interest or
fee shall continue to accrue until such following Business Day.

              (b)     Apportionment and Application. All payments remitted to Lender and
all proceeds of Collateral received by Lender shall be applied as follows (unless otherwise
directed by Lender):

                       (i)    first, to pay any Lender Expenses (including cost or expense
reimbursements, such as reasonable attorneys’ fees in excess of the Work Fee, but excluding
any attorneys’ fees have been paid as a protective advance pursuant to Section 2.1(f), in which
case such fees shall have been added to the Obligations as additional principal) then owed to the
Lender or Lender Related Persons in accordance with the Interim Order or the Final Order, as
applicable, or indemnities then due to Lender under the Loan Documents, until paid in full;


                                                13
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 48 of 166




                     (ii)     second, to pay any Fees then due to Lender under the Loan
Documents until paid in full;

                       (iii)   third, to pay the principal of all Advances until paid in full
(including, without limitation, any interest that has been paid in kind and added to the principal
amount of the Obligations);

                       (iv)    fourth, to pay any other Obligations until paid in full; and

                      (v)    fifth, to Borrowers (to be wired to the Designated Account) or as
otherwise required by applicable law.

        In the event of a direct conflict between the priority provisions of this Section 2.3(b) and
any other provision contained in any other Loan Document (except for the Interim Order or Final
Order, as applicable), it is the intention of the parties hereto that such provisions be read together
and construed, to the fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms and provisions of
this Section 2.3(b) shall control and govern. Notwithstanding the foregoing, to the extent there is
a conflict between the Interim Order or the Final Order, as applicable, and any other Loan
Document, the Interim Order or the Final Order, as applicable, shall control and govern.

                (c)     Optional Prepayments. Upon three Business Days’ prior notice to
Lender, Borrowers may prepay any Advance, in whole or in part, at any time, provided that (i)
the principal amount being prepaid shall be an amount not less than $500,000 and (ii) Borrowers
shall also pay all accrued and unpaid interest on such principal amount and the Exit Fee as
applied to the principal amount that was prepaid.

               (d)      Mandatory Prepayments.

                       (i)    Dispositions. In accordance with the applicable provisions of the
               Interim Order (and any corresponding paragraph in the Final Order):

                               (A) upon any voluntary or involuntary sale of either all or
               substantially all of the assets of Warrior Custom Golf, LLC or a sale of 50% or
               more of the equity interests in Warrior Custom Golf, LLC, Borrowers shall
               prepay such portion of the outstanding amount of the Obligations, in accordance
               with Section 2.3(b), in an amount equal to 100% of the Net Cash Proceeds
               received from such sale, plus the Exit Fee as applied to the amount of such
               prepayment.

                               (B) other than with respect to the Cimarron Property and the
               Broadmoor Property, upon any voluntary or involuntary sale of either all or
               substantially all of the assets of any entity set forth on Schedule 6.4, or a sale of
               50% or more of the equity interests in any such entity, Borrowers shall prepay
               such portion of the outstanding amount of the Obligations, in accordance with

                                                 14
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 49 of 166




      Section 2.3(b), in an amount equal to the sum of (x) 100% of the Net Cash
      Proceeds received from such sale up to the Release Price set forth for the relevant
      entity on Schedule 6.4 and (y) with respect to Net Cash Proceeds from such sale
      in excess of such Release Price, 50% of such excess Net Cash Proceeds, plus the
      Exit Fee as applied to the amount of such prepayment. Any remaining Net Cash
      Proceeds from such sale may be retained by Borrowers as operating capital.

                       (C)    If (1) Warrior Golf, LLC has not granted Lender a lien over
      the Cimarron Property in accordance with Section 2.1(b), or (2) Warrior Golf,
      LLC has granted a lien over the Cimarron Property in accordance with Section
      2.1(b) and Lender has not made any portion of the Cimarron Advance, upon any
      voluntary or involuntary sale of all or substantially all of the Cimarron Property,
      Borrowers shall (i) prepay such portion of the outstanding amount of the
      Obligations, in accordance with Section 2.3(b), in an amount equal to 50% of the
      Net Cash Proceeds received from such sale up to the Release Price set forth on
      Schedule 6.4, plus the Exit Fee as applied to the amount of such prepayment and
      (ii) retain the remaining Net Cash Proceeds from such sale as operating capital.

                      (D)      If Warrior Golf, LLC has granted Lender a lien over the
      Cimarron Property in accordance with Section 2.1(b) and Lender has made any
      portion of the Cimarron Advance, then upon any voluntary or involuntary sale of
      all or substantially all of the Cimarron Property, notwithstanding the provisions of
      Section 2.3(b), Borrowers shall prepay such portion of the outstanding amount of
      the Obligations equal to (x) the amount of the Cimarron Advance, including,
      without limitation, all accrued and unpaid interest thereon that has been added to
      the principal amount on account of the Cimarron Advance, (y) the Exit Fee as
      applied to the amount of such prepayment and (z) all Lender Expenses incurred in
      connection with the Cimarron Advance.

                       (E)    If (1) Warrior Golf, LLC has not granted Lender a lien over
      the Broadmoor Property in accordance with Section 2.1(c), or (2) Warrior Golf,
      LLC has granted a lien over the Broadmoor Property in accordance with Section
      2.1(c) and Lender has not made any portion of the Broadmoor Advance, upon any
      voluntary or involuntary sale of all or substantially all of the Broadmoor Property,
      Borrowers shall (i) prepay such portion of the outstanding amount of the
      Obligations, in accordance with Section 2.3(b), in an amount equal to 50% of the
      Net Cash Proceeds received from such sale up to the Release Price set forth on
      Schedule 6.4, plus the Exit Fee as applied to the amount of such prepayment and
      (ii) retain the remaining Net Cash Proceeds from such sale as operating capital.

                     (F)    If Warrior Golf, LLC has granted Lender a lien over the
      Broadmoor Property in accordance with Section 2.1(c) and Lender has made any
      portion of the Broadmoor Advance, then upon any voluntary or involuntary sale
      of all or substantially all of the Broadmoor Property, notwithstanding the
      provisions of Section 2.3(b), Borrowers shall prepay such portion of the
      outstanding amount of the Obligations equal to (x) the amount of the Broadmoor
      Advance, including, without limitation, all accrued and unpaid interest thereon

                                       15
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 50 of 166




               that has been added to the principal amount on account of the Broadmoor
               Advance, (y) the Exit Fee as applied to such prepayment and (z) all Lender
               Expenses in connection with the Broadmoor Advance.

                              (G) other than (x) as set forth above in sub-clauses (A) – (F) and
               without duplication, and (y) with respect to any asset on Schedule 6.4 for which
               no Release Price is specified, within one (1) Business Day of the date of receipt
               by any Borrower of the Net Cash Proceeds of any disposition (whether through a
               voluntary or involuntary sale, the loss, destruction or damage thereof or any actual
               condemnation, confiscation, requisition, seizure or taking thereof or otherwise) of
               Collateral (other than sales in the Ordinary Course), such Borrower shall prepay
               such portion of the outstanding amount of the Obligations in accordance with
               Section 2.3(b) in an amount equal to 100% of the Net Cash Proceeds (including
               insurance proceeds, condemnation awards, and payments in lieu thereof) received
               in connection with such sales or dispositions, plus the Exit Fee as applied to the
               amount of such prepayment. For the avoidance of doubt, the disbursement of the
               Net Cash Proceeds of any real property set forth on Schedule 6.4 shall be as set
               forth in subsection (B) and the provisions of this subsection (G) shall not apply in
               such instance.

Nothing contained in this Section 2.3(d)(i) shall permit any Borrower to sell any Collateral other
than in accordance with Section 6.4. In no event shall any amount paid to Lender under this
Section 2.3(d) exceed the outstanding amount of the Obligations.

                      (ii)    Indebtedness. Within one (1) Business Day of the date of
               incurrence by any Borrower of any Indebtedness (other than Permitted
               Indebtedness), such Borrower shall prepay the outstanding principal amount of
               the Obligations in accordance with Section 2.3(b) in an amount equal to 100% of
               the Net Cash Proceeds received by such Person in connection with the incurrence
               of such Indebtedness plus the Exit Fee as applied to the principal amount of such
               prepayment. The provisions of this Section 2.3(d)(ii) shall not be deemed to be
               implied consent to any such incurrence otherwise prohibited by the terms and
               conditions of this Agreement. In the event that Borrowers intend to incur
               Indebtedness to pay off all Advances in full and refinance the Facility with
               another lender, Borrowers shall promptly provide written notice to Lender of the
               terms of any such alternate financing, and Lender shall have the right, for a period
               of ten (10) Business Days following such written notice to Lender, to provide
               such financing upon the same terms and conditions as those offered by the
               prospective third party lender.

       2.4     Interest Rates and Rates, Payments and Calculations.

               (a)     Interest Rate. Except as provided in Section 2.4(b), all Advances shall
bear interest on the Daily Balance thereof at a rate equal to 11.00% per annum. Interest on the
aggregate outstanding principal amount of the Advances shall be paid, in arrears, on the first day
of each month by addition of such interest to the aggregate outstanding principal amount of the


                                                16
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 51 of 166




Advances (which amount shall, for the avoidance of doubt, include any interest that has
previously been added to the outstanding principal amount).

                (b)     Default Rate. Upon the occurrence and during the continuation of an
Event of Default, all Obligations shall bear interest on the Daily Balance thereof at a per annum
rate equal to 18% (the “Default Rate”), without any notice from Lender or any other Person, and
shall continue to be added to the aggregate outstanding principal amount of the Advances.

                (c)      Payment. Except to the extent provided to the contrary herein, all Fees
payable hereunder or under any of the other Loan Documents, and all costs, expenses, and
Lender Expenses payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month at any time that Obligations or Commitments
are outstanding. Borrowers hereby authorize Lender, from time to time, upon prior notice to
Borrowers, to charge all Fees payable hereunder or under any of the other Loan Documents (in
each case, as and when due and payable), all costs, expenses, and Lender Expenses payable
hereunder or under any of the other Loan Documents (in each case, as and when due and
payable), all Fees provided for in Section 2.8 (in each case, as and when due and payable), and
all other payments (other than interest which shall be paid in accordance with Section 2.4(a)) as
and when due and payable under any Loan Document to the Loan Account, which amounts
thereafter shall constitute Obligations hereunder and, if not paid within two (2) Business Days
when due, shall accrue interest at the rate then applicable to Obligations.

               (d)      Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue.

                (e)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts paid in
connection herewith, exceed the highest rate permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable. Borrowers and Lender,
in executing and delivering this Agreement, intend legally to agree upon the rate or rates of
interest and manner of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment exceeds the
maximum allowable under applicable law, then, ipso facto, as of the date of this Agreement,
Borrowers is and shall be liable only for the payment of such maximum as allowed by law, and
payment received from Borrowers in excess of such legal maximum, whenever received, shall
be applied to reduce the principal balance of the Obligations to the extent of such excess.

       2.5     Crediting Payments; Clearance Charge. The receipt of any payment item by
Lender shall not be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to the Loan Account or unless and until such
payment item is honored when presented for payment. Should any payment item not be honored
when presented for payment, then Borrowers shall be deemed not to have made such payment
and interest shall be calculated accordingly. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Lender only if it is received into
the Loan Account on a Business Day on or before 4:00 p.m. (Eastern time). If any payment item

                                               17
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 52 of 166




is received into the Loan Account on a non-Business Day or after 4:00 p.m. (Eastern time) on a
Business Day, it shall be deemed to have been received by Lender as of the opening of business
on the immediately following Business Day.

       2.6     Designated Account.

             (a)    Borrowers agree to establish and maintain the Designated Account with
the Designated Account Bank and to receive the proceeds of the Advances requested by
Borrowers and made by Lender hereunder in such Designated Account.

              (b)   Borrowers agree to deposit all net proceeds of sales of the Collateral into
the Designated Account.

        2.7    Maintenance of Loan Account; Statements of Obligations. Lender shall
maintain true, correct and complete electronic or written records evidencing the Indebtedness
and other Obligations owed by the Borrowers to Lender, in which Lender will record (i) the
amount of all Advances made under this Agreement, (ii) the amount of any principal and/or
interest due and payable and/or to become due and payable from the Borrowers to the Lender
under this Agreement and (iii) all amounts received by Lender under this Agreement from any
Borrower.

        2.8      Fees. Upon entry of the Interim Order, Borrowers shall pay from the proceeds of
the Facility (i) to the Lender, the Commitment Fee as set forth in the Interim Order and (ii) to the
Lender (or Lender’s counsel, Arent Fox LLP, at the direction of the Lender) the Work Fee (less
the portion of the Work Fee paid prior to the Effective Date), against which accrued but unpaid
attorneys’ fees and expenses shall be credited, whether or not incurred as of the date of the
Interim Order or thereafter; provided that attorneys’ fees in excess of the Work Fee shall be
Lender Expenses payable by Borrowers (whether added to the Obligations as a protective
advance pursuant to Section 2.1(f) or otherwise). All such fees shall be non-refundable and non-
avoidable obligations of the Borrowers and shall be paid by the Borrowers in cash.

3.     CONDITIONS; TERM OF AGREEMENT.

        3.1     Conditions Precedent to Advances of Facility Amount. Lender shall not be
required to make any Advances unless and until all of the conditions specified below shall have
been satisfied or waived by Lender in its sole discretion (the making of any Advance by Lender
being conclusively deemed to be its satisfaction or waiver of the conditions precedent contained
in this Section 3.1).

                (a)      (i) With respect to the extension of the first Initial Advance, the
Bankruptcy Court shall have entered the Interim Order in form and substance satisfactory to
Lender, in its sole discretion, (ii) with respect to the extension of the second Initial Advance, the
Bankruptcy Court shall have entered the Final Order, (iii) with respect to the extension of the
Cimarron Advance, the relevant conditions in Section 2.1(b) shall have been satisfied and the
Interim Order or the Final Order, as applicable, shall be in full force and effect and shall not
have been modified or amended (unless otherwise approved by Lender), reversed, stayed or
subject to a motion for re-argument or reconsideration, or appealed and (iv) with respect to the


                                                 18
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 53 of 166




extension of the Broadmoor Advance, the relevant conditions in Section 2.1(c) shall have been
satisfied and the Interim Order or the Final Order, as applicable, shall be in full force and effect
and shall not have been modified or amended (unless otherwise approved by Lender), reversed,
stayed or subject to a motion for re-argument or reconsideration, or appealed. Borrowers and
Lender shall be entitled to rely in good faith upon the Interim Order or the Final Order, as
applicable, and shall be permitted and required to perform their respective obligations in
compliance with this Agreement notwithstanding any such objections thereto, unless the
relevant order has been stayed by a court of competent jurisdiction.

               (b)     Lender shall have received (i) evidence, in form and substance
reasonably acceptable to Lender, that Borrowers have made all necessary filings and
recordations necessary to provide Lender with a valid, perfected first lien security interest in the
Collateral, or (ii) to the extent such filings and recordations cannot be made until the
effectiveness of this Agreement, final drafts of such filings and recordations, to be filed or
recorded, as applicable, promptly upon the Effective Date; provided that any mortgages required
by Lender shall be recorded as promptly as possible by Borrowers following the Effective Date.

               (c)      All fees required to be paid on the Closing Date under this Agreement
shall have been paid (including, without limitation, the Work Fee).

               (d)    All other documents in connection with the transactions contemplated by
this Agreement shall have been delivered, executed, or recorded and shall be in form and
substance reasonably satisfactory to Lender.

       3.2     Conditions Precedent to all Extensions of Credit.

        The obligation of Lender to make any Advances hereunder (or to extend any other credit
hereunder), at any time shall be subject to the satisfaction (or waiver by Lender in its sole
discretion) of the following additional conditions precedent (the making of any Advance or other
extension of credit by Lender being conclusively deemed to be its satisfaction or waiver of the
conditions precedent with respect to such Advance):

               (a)      Borrowers shall be in compliance with the conditions precedent set forth
in Section 3.1 of this Agreement.

               (b)      The representations and warranties of Borrowers contained in this
Agreement or in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text thereof) on and as of
the date of such extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date).

               (c)      No Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making thereof.



                                                 19
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 54 of 166




               (d)     The Interim Order or the Final Order, as applicable, shall have been
entered by the Bankruptcy Court in form and substance satisfactory to Lender in its sole
discretion, and shall be in full force and effect and shall not have been modified or amended
(unless otherwise approved by the Lender), reversed, stayed or subject to a motion for re-
argument or reconsideration, or appealed.

                (e)     No injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit shall have been
issued and remain in force by any Governmental Authority against any Borrower or Lender; and

               (f)      No action, proceeding, investigation, regulation or legislation shall have
been instituted or threatened before any Governmental Authority to enjoin, restrain or prohibit,
or to obtain damages in respect of, or which is related to or arises out of this Agreement or any
of the other Loan Documents or the consummation of the transactions contemplated hereby and
thereby and which, in Lender’s reasonable judgment, would make it inadvisable to consummate
the transactions contemplated by this Agreement or any of the other Loan Documents.

       3.3     Maturity.

               (a)    This Agreement shall continue in full force and effect until the Maturity
Date. All Obligations, including without limitation the outstanding unpaid principal balance and
all accrued and unpaid interest on the Advances shall be due and payable on the Maturity Date.

               (b)     Upon at least (10) Business Days’ written notice to Lender and payment of
the Extension Fee to Lender, Borrower may extend the Stated Maturity Date until September 6,
2020. The Extension Fee shall be fully earned and payable upon the date Borrowers submit a
request to Lender to extend the Stated Maturity Date.

              (c)    Notwithstanding anything to the contrary herein, Lender may terminate its
obligations to extend additional Advances under this Agreement immediately upon the
occurrence and during the continuation of an Event of Default.

        3.4     Effect of Maturity. On the Maturity Date, the Commitment of Lender to provide
any additional credit hereunder shall automatically be terminated and all Obligations
immediately shall become due and payable without notice or demand. No termination of the
obligations of Lender (other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Borrower of its duties, Obligations, or covenants
hereunder or under any other Loan Document and Lender’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have been paid in full
and the Commitments have been terminated. When all of the Obligations have been indefeasibly
paid in full in immediately available funds and Lender’s obligations to provide additional
Advances under the Loan Documents have been terminated, Lender will, at the Borrowers’
expense, execute and deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Lender’s Liens and all notices of
security interests and Liens previously filed by Lender with respect to the Obligations.


                                                20
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 55 of 166




4.     REPRESENTATIONS AND WARRANTIES.

               In order to induce Lender to enter into this Agreement, each Borrower makes the
following representations and warranties to Lender. The Borrowers further represent that such
representations and warranties shall be true, correct, and complete, in all material respects, as of
the Closing Date, and shall be true, correct, and complete, in all material respects, as of the date
of the making of each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:

       4.1     Due Organization and Qualification.

                (a)     Other than with respect to the Dissolved Borrowers, each Borrower (i) is
duly formed and existing and in good standing under the laws of the jurisdiction of its formation,
(ii) where the ownership of Collateral requires such qualification, is qualified to do business in
any state where the failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) subject to the Bankruptcy Court’s entry of the Interim Order or the
Final Order, as applicable, and any limitation under the Bankruptcy Code or other debtor relief
law, has all requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the Loan Documents
to which it is a party and to carry out the transactions contemplated thereby.

              (b)     Schedule 4.1(b) sets forth the complete and accurate ownership of each
Borrower, and of the assets set forth on Schedule 6.4.

       4.2      Due Authorization. Subject to the Bankruptcy Court’s entry of the Interim
Order or Final Order, as applicable, as to each Borrower, the execution, delivery, and
performance by such Borrower of the Loan Documents to which it is a party have been duly
authorized by all necessary action or pursuant to the Interim Order or the Final Order, as
applicable, on the part of such Borrower.

        4.3     Binding Obligations. Each Loan Document has been duly executed and
delivered by each Borrower that is a party thereto and, subject to the Bankruptcy Court’s entry of
the Interim Order or Final Order, as applicable, with respect to the Dissolved Borrowers, is the
legally valid and binding obligation of such Borrower pursuant to the Final Order, enforceable
against such Borrower in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization, moratorium, or
similar laws relating to or limiting creditors’ rights generally (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

      4.4     Existing Prepetition Liens. To the best of Borrowers’ knowledge, set forth on
Schedule 4.4 are all Existing Prepetition Liens.

      4.5    Jurisdiction of Formation;              Location   of   Chief    Executive     Office;
Organizational; Identification Number.



                                                21
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 56 of 166




                (a)    The name (within the meaning of Section 9-503 of the UCC) and
jurisdiction of formation of each Borrower is set forth on Schedule 4.5 (as such Schedule may be
updated from time to time by notice from such Borrower to Lender).

              (b)    The chief executive office of each Borrower is located at the address
indicated on Schedule 4.5 (as such Schedule may be updated from time to time by notice from
such Borrower to Lender).

               (c)   The tax identification numbers and organizational identification numbers,
if any, of each Borrower are as set forth in that certain letter dated May 15, 2018 provided by
Borrowers to Lender.

         4.6    Litigation. There are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of Borrowers, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Borrower or against any of its properties
or revenues that (a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as set forth on Schedule 4.6, either
individually or in the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Change.

       4.7      Fraudulent Transfer. No transfer of property is being made by a Borrower and
no obligation is being incurred by a Borrower in connection with the transactions contemplated
by this Agreement or the Loan Documents with the intent to hinder, delay or defraud either
present or future creditors of any Borrower.

       4.8    Indebtedness. Set forth on Schedule 4.8 is a true and complete list of all
Indebtedness of each Borrower outstanding immediately prior to the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such Indebtedness as of the
Closing Date.

        4.9     Payment of Taxes. Except as provided on Schedule 4.9, all United States
federal, state and other material tax returns and reports of each Borrower required to be filed by
any of them with respect to the Collateral have been timely filed, and all taxes due with respect
to the period covered by such tax returns and all material assessments, fees and other
governmental charges upon any Collateral that are due and payable have been paid when due and
payable, other than taxes that are the subject of a Permitted Protest. With respect to the
Collateral, the Borrowers are not aware of any proposed tax assessment against a Borrower with
respect to United States federal, state or municipal taxes.


5.     AFFIRMATIVE COVENANTS.

            Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, it shall comply with each of the following:

       5.1     Financial Statements. Deliver to Lender:



                                                22
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 57 of 166




               (a)     as soon as available, but in any event within 120 days after the end of the
fiscal year of Borrowers, a consolidated balance sheet of Borrowers as at the end of such fiscal
year, and the related consolidated statements of income or operations, members’ equity and cash
flows for such fiscal year, all in reasonable detail and prepared in accordance with GAAP by the
Borrowers’ regular public accounting firm or another public accounting firm of nationally
recognized standing reasonably acceptable to Lender;

                (b)     as soon as available, but in any event within 90 days after the end of each
fiscal quarter of Borrowers, a consolidated balance sheet of Borrowers as at the end of such
fiscal quarter, and the related consolidated statements of income or operations, members’ equity
and cash flows for such fiscal quarter and for the portion of Borrowers’ fiscal year then ended,
all in reasonable detail, and certified by Lead Borrower as fairly presenting the financial
condition, results of operations, members’ equity and cash flows of Borrowers as of the end of
such fiscal quarter in accordance with GAAP;

               (c)     as soon as available, but in any event within forty-five (45) calendar days
after the end of each calendar month, unaudited financial statements of Borrowers consisting of a
balance sheet and statements of income, cash flow, retained earnings, and such other statements
from time to time reasonably requested by Lender in writing;

                (d)    concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) (commencing with the delivery of the financial statements for the
fiscal quarter ended March 31, 2019), a duly completed Compliance Certificate signed by Lead
Borrower;

              (e)    commencing on the first Friday to occur after the entry of the Interim
Order and on the Friday of each week thereafter, a report showing actual cash receipts and
disbursements of Borrowers for the preceding Saturday through Friday certified in writing by an
Authorized Person of Lead Borrower as being true and accurate in all material respects; and

               (f)    any additional reports and/or financial statements reasonably requested by
Lender.

        5.2     Reports, Certificates. Each Borrower shall deliver to Lender (a) promptly upon
becoming aware of any material default (other than the filing of the Chapter 11 Case) under any
contract to which Borrower is a party, notice of such defaults, (b) promptly upon becoming
aware of any pending or threatened litigation, notice of such litigation; (c) promptly upon
becoming aware of any material event not covered in clauses (a) or (b) above, notice of such
material event; (d) promptly notify Lender upon any offer by a third party to purchase
substantially all of the assets of the Borrowers, or to purchase the equity of the Borrowers or to
refinance the Loan, (e) at the time of a request for any Advance, a Compliance Certificate. If
requested by Lender, the chief restructuring officer of the Borrowers and the chief financial
officer of the Borrowers shall participate in a conference call with Lender (as long as no Event of
Default has occurred and is continuing, such call shall be no more often than weekly), following
the Petition Date regarding management issues and other matters.




                                                23
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 58 of 166




        5.3     Existence. Except with respect to the Dissolved Borrowers and as otherwise
permitted under Section 6.3 or Section 6.4, at all times, each Borrower shall (a) maintain and
preserve in full force and effect its existence (including being in good standing in its jurisdiction
of formation) and (b) maintain all its rights and franchises, licenses and permits, except where
the failure to maintain any such rights and franchises, or licenses and permits, could not
reasonably be expected to result in a Material Adverse Change.

       5.4     Maintenance of Properties; Permits.

                (a)     Except where the failure to do so could not be expected to result in a
Material Adverse Change, each Borrower shall (i) maintain and preserve the Collateral, that is
necessary to the proper conduct of its business in good working order and condition, ordinary
wear, tear, and casualty excepted, (ii) other than with respect to the Dissolved Borrowers,
comply with the material provisions of all material leases related to the Collateral, so as to
prevent the loss or forfeiture thereof, unless such provisions are the subject of a Permitted
Protest; and (iii) other than with respect to the Dissolved Borrowers, maintain, comply with and
keep in full force and effect its Permits with respect to the Collateral, except as could not be
expected to result in a Material Adverse Change. Except for the Dissolved Borrowers and as set
forth on Schedule 5.4, each Borrower is in material compliance with, and has, all Permits
required for the operation of its business as it relates to the Collateral, and for the execution,
delivery and performance by, and enforcement against, such Borrower of each Loan Document.
Except for the Dissolved Borrowers as set forth in Schedule 5.4, no Borrower is in material
breach of or default under the provisions of any such Permit, nor is there any event, fact,
condition or circumstance which, with notice or passage of time or both, would constitute or
result in any of the foregoing.

                (b)    In the event that any Non-Permitted Lien exists, then within seven (7)
Business Days of the written request of the Lender, the relevant Borrowers shall use best efforts
to defend the Collateral against such Lien (including seeking to avoid any such Lien) and shall
either (i) cause such Lien to be released or (ii) have obtained an order from the Bankruptcy Court
declaring such Lien to be subordinated to the Obligations, or invalid, avoided or otherwise
unenforceable.

        5.5    Taxes. Each Borrower shall cause all assessments and taxes imposed, levied, or
assessed after the Petition Date against any Collateral to be paid in full, before delinquency or
before the expiration of any extension period.

         5.6    Insurance. At the relevant Borrower’s expense, other than with respect to the
Dissolved Borrowers, each Borrower shall maintain insurance with respect to the Collateral in
which such Borrower has any right, interest or title, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Other than with respect to the Dissolved Borrowers,
each Borrower shall maintain business interruption, general liability, product liability insurance,
director’s and officer’s liability insurance, fiduciary liability insurance, employment practices
liability insurance, title insurance as well as insurance against larceny, embezzlement, and
criminal misappropriation. All such policies of insurance shall be with responsible and reputable
insurance companies and in such amounts as is carried generally in accordance with sound

                                                 24
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 59 of 166




business practice by companies in similar businesses similarly situated and located and in any
event in amount, adequacy and scope reasonably satisfactory to Lender. All property insurance
policies and title insurance policies covering the Collateral are to be made payable to Lender for
the benefit of Lender, in case of loss, pursuant to a standard loss payable endorsement with a
standard non-contributory “lender” or “secured party” clause and are to contain such other
provisions as Lender may reasonably require to fully protect Lender’s interest in the Collateral
and to any payments to be made under such policies. All certificates of property and general
liability insurance are to be delivered to Lender, with the loss payable (but only in respect of
Collateral) and additional insured endorsements in favor of Lender and shall provide for not less
than 30 days (10 days in the case of non-payment) prior written notice to Lender of the exercise
of any right of cancellation. If any Borrower fails to maintain the insurance required by this
Section 5.6, Lender may arrange for such insurance, but at such Borrower’s expense and without
any responsibility on Lender’s part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Each relevant Borrower
shall give Lender prompt notice of any loss covered by its casualty or business interruption
insurance. Upon the occurrence and during the continuance of an Event of Default, Lender shall
have the sole right to file claims under any property and general liability insurance policies in
respect of the Collateral, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

        5.7     Inspection. Each Borrower shall permit Lender and each of its duly authorized
representatives or agent to visit any of its properties and inspect any of its Collateral or books
and records, to conduct appraisals and valuations, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be advised as to the same
by, its officers (including, for the avoidance of doubt, the chief restructuring officer of the
Borrowers) and employees at such reasonable times and intervals as Lender may reasonably
require and, so long as no Event of Default exists, with reasonable prior notice to the applicable
Borrower.

       5.8     Environmental. Each Borrower shall:

               (a)    Keep the Collateral owned or operated by any Borrower free of any
                      Environmental Liens,

               (b)    Comply, in all material respects, with all applicable Environmental Laws,

               (c)    Promptly notify Lender of any release of which such Borrower has actual
                      knowledge of a Hazardous Material in any reportable quantity from or
                      onto property owned or operated by any Borrower that could reasonably
                      be expected to result in a Material Adverse Change, and

               (d)    Promptly, but in any event within five (5) Business Days of its receipt
                      thereof, provide Lender with written notice of any of the following: (i)
                      written notice that an Environmental Lien has been filed against any of the
                      Collateral, (ii) commencement of any Environmental Action or written


                                               25
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 60 of 166




                      notice that an Environmental Action will be filed against any Borrower,
                      and (iii) written notice of a violation, citation, or other administrative
                      order from a Governmental Authority.

       5.9     Compliance with Laws. Each Borrower shall comply with the requirements of
all applicable laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse Change.

        5.10 Disclosure Updates. Each Borrower shall promptly and in no event later than
three (3) Business Days after obtaining actual knowledge thereof, notify Lender if any written
information, exhibit, or report (other than materials marked as drafts and forward-looking
information and projections and information of a general economic nature and general
information about such Borrower’s industry) furnished to Lender contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any material fact necessary
to make the statements contained therein (taken as a whole) not misleading in light of the
circumstances in which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such notification have
the effect of amending or modifying this Agreement or any of the Schedules hereto.

       5.11 Formation of Subsidiaries. No Borrower may form any direct or indirect
Subsidiary or acquire any direct or indirect Subsidiary after the Closing Date without the consent
of Lender, in its sole discretion. Any Subsidiary that is formed after the Closing Date shall be
considered a Borrower and execute any documentation reasonably requested by Lender.

        5.12 Further Assurances. At any time upon the reasonable request of Lender, each
Borrower shall execute or deliver to Lender any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of title, mortgages, deeds
of trust, and all other documents (collectively, the “Additional Documents”) that Lender may
reasonably request in form and substance reasonably satisfactory to Lender, to create, perfect,
and continue perfected or to better perfect Lender’s Liens in all the Collateral (whether now
owned or hereafter arising or acquired, tangible or intangible, real or personal).

        5.13 Staffing. Each Borrower shall maintain at all times an appropriate and necessary
staff to carry out its business with respect to the Collateral in compliance with all other
applicable laws, except where the failure to maintain such staff could not, after taking into
account any formal or informal compliance deadline extensions granted by applicable regulatory
authorities in effect, reasonably be expected to result in a Material Adverse Change.

6.     NEGATIVE COVENANTS.

               Each Borrower, covenants and agrees that, and without the prior consent of
Lender in its sole discretion, until termination of all of the Commitments and payment in full of
the Obligations, such Borrower will not do any of the following:




                                               26
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 61 of 166




        6.1      Indebtedness. Except for the Obligations hereunder and as set forth in Schedule
4.8, create, incur, assume, suffer to exist, guarantee, or otherwise become or remain, directly or
indirectly, liable with respect to any Indebtedness with respect to the Collateral other than in the
Ordinary Course.

        6.2     Liens. Create, incur, or assume, on or after the date of this Agreement, directly or
indirectly, any Lien on or with respect to any of the Collateral, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Liens (a) created by the
Loan Documents, (b) set forth on Schedule 4.4 (to the extent that such Liens do not constitute
Non-Permitted Liens) and (c) any other Lien that is the subject of a Permitted Protest.

        6.3    Restrictions on Fundamental Changes. Except in connection with a plan of
reorganization or a Sale or Sales approved by the Bankruptcy Court or otherwise with the prior
written consent of Lender, such Borrower shall not:

                 (a)     Enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its equity interests,

                (b)     Except for the Dissolved Borrowers, liquidate, wind up, or dissolve itself
(or suffer any liquidation or dissolution), or

               (c)     Suspend or close a substantial portion of the business of the Borrowers.

        6.4     Disposal of Assets. Except for the transfer of Collateral from a Dissolved
Borrower to another Borrower, convey, sell, lease, license, assign, transfer, or otherwise dispose
of (or enter into an agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any Collateral held by any Borrower, other than in the Ordinary Course; provided
that, Borrowers may sell any of the assets set forth on Schedule 6.4 (and, in the event of such
sale, Lender agrees to release its Liens on the assets subject to such sale) as long as, other than
with respect to any asset for which no Release Price is specified in Schedule 6.4, (a) the purchase
price for the relevant asset is at least the amount set forth on Schedule 6.4 and (b) such sale is for
all, or substantially all, of such asset. For the avoidance of doubt, any proceeds of disposed
Collateral shall be used to satisfy the Obligations consistent with Section 2.3(d).

       6.5     Change Name. Change any Borrower’s name, state of organization,
organizational identity or, to the extent applicable, organizational identification number.

        6.6     Nature of Business. Make any change in the nature of any Borrower’s business
or acquire any properties or assets that are not reasonably related to the conduct of such business
activities; provided, that the foregoing shall not prevent any Borrower from (i) engaging in any
business that is reasonably related or ancillary to its or their business, or (ii) complying with any
requirement of the Bankruptcy Code.

       6.7     Prepayments and Amendments. Change or modify the material terms of any
material lease or contract in connection with Collateral or materially alter any Organizational
Documents, except, in each case, with the prior written consent of Lender.



                                                 27
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 62 of 166




       6.8     Change of Control. Cause, permit, or suffer, directly or indirectly, any Change
of Control.

       6.9     Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

        6.10 Transactions with Affiliates. Directly or indirectly enter into or permit to exist
any transaction with any other Borrower or any Affiliate of any Borrower, except for transfers of
assets from a Dissolved Borrower to another Borrower and transactions that are in the Ordinary
Course of such Borrower’s business, including intercompany transactions among Borrowers and
their Affiliates.

        6.11 Use of Advances. Use the proceeds of the Advances for any purpose other than
to pay (i) the Fees and Lender’s Expenses, and (ii) such other expenses and fees for the
Borrowers’ conduct of business and operations and other post-Petition Date expenses, including
the fees and expenses of the administration of the Borrowers’ Chapter 11 Cases.

       6.12    Limitation on Capital Expenditures. Make or incur any Capital Expenditure.

        6.13 Chapter 11 Case. Seek, consent or suffer to exist (i) any modification, stay,
vacation or amendment to the Interim Order or the Final Order, as applicable; (ii) in connection
with the Collateral, a priority claim for any administrative expense or unsecured claim against
any Borrower (now existing or hereafter arising of any kind or nature whatsoever, including,
without limitation, any administrative expense of any kind specified in Section 503(b), 506(b) or
(c) or 507(b) of the Bankruptcy Code) equal to or superior to the priority claim of Lender in
respect to the Collateral; and (iii) any Lien on Collateral having a priority equal or superior to the
Liens in favor of Lender in respect of the Obligations, other than as required under a purchase
agreement with respect to the good faith deposit thereunder.

       6.14 Plan. Propose and/or support any plan or reorganization that fails to indefeasibly
and finally pay in full in cash all Obligations on the effective date of said plan.

7.     INTENTIONALLY OMITTED.

8.     EVENTS OF DEFAULT.

       8.1     Event of Default. Any one or more of the following events shall constitute an
event of default following giving of any applicable notice and the expiration of the applicable
cure period (each, an “Event of Default”) under this Agreement:

               (a)    Any of the Borrowers shall fail to pay any Obligations to the Lender when
due, including, but not limited to, the payment of any fees or costs due to the Lender under this
Agreement or any Loan Document;

               (b)     Any of the Borrowers shall fail to comply with its obligations under
Section 5.4(b), Section 6, Section 9 and/or Section 10.3.



                                                 28
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 63 of 166




               (c)     Other than as set forth in any other sub-section of this Section 8.1, any
Borrower, as applicable, shall fail to perform, or otherwise breach, any of its respective
covenants or obligations contained in this Agreement, which failure or breach shall continue for
ten (10) Business Days after the date upon which the relevant Borrower has received a written
notice of such failure or breach from the Lender; provided, however, that Lender may, in its sole
discretion, extend such ten (10) Business Day period for an additional ten (10) Business Day
period if Borrowers are diligently pursuing the cure of same;

               (d)    Any representation or warranty made by any Borrower in this Agreement
or in any agreement, certificate, instrument or financial statement or other statement delivered to
the Lender pursuant to or in connection with this Agreement shall prove to have been incorrect in
any material respect when made or deemed made, which failure or breach shall continue for ten
(10) Business Days after the date upon which the relevant Borrower has received a written notice
of such failure or breach from the Lender; provided, however, that Lender may, in its sole
discretion, extend such ten (10) Business Day period for an additional ten (10) Business Day
period if Borrowers are diligently pursuing the cure of same;

               (e)    Except upon the Lender’s prior written request or with the Lender’s
express prior written consent (and no such consent shall be implied from any other action,
inaction, or acquiescence of the Lender), any Borrower shall file a motion with the Bankruptcy
Court or any other court with jurisdiction in the matter seeking an order, or an order is otherwise
entered, modifying, reversing, revoking, staying, rescinding, vacating, or amending the Final
Order or any of the Loan Documents;

                (f)    Any Borrower shall file or obtain Bankruptcy Court approval of a
disclosure statement for a plan of reorganization that fails to indefeasibly and finally pay in full
in cash all Obligations on the effective date of said plan;

                (g)     Any Borrower shall file any motion or application, or the Bankruptcy
Court allows the motion or application of any other Person, which seeks approval for or
allowance of any claim, lien, security interest ranking equal or senior in priority to the claims,
liens and security interests granted to the Lender under the Interim Order or the Final Order, as
applicable, with respect to the Collateral or any such equal or prior claim, lien, or security
interest shall be established in any manner, except, in any case, as expressly permitted under the
Interim Order or the Final Order, as applicable;

                (h)     The Interim Order or the Final Order, as applicable, shall cease to be in
full force and effect from and after the date of entry thereof by the Bankruptcy Court;

               (i)      The occurrence of any default or event of default under the Interim Order
or the Final Order, as applicable;

                (j)    The entry of an order which provides relief from the automatic stay
otherwise imposed pursuant to Section 362 of the Bankruptcy Code, which order permits any
creditor, other than the Lender, to realize upon, or to exercise any right or remedy with respect
to, the Collateral;


                                                29
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 64 of 166




                (k)    Conversion of the Chapter 11 Case to a Chapter 7 case under the
Bankruptcy Code, or dismissal of the Chapter 11 Case or any subsequent Chapter 7 case either
voluntarily or involuntarily and the Obligations are not simultaneously paid in full;

               (l)     The Interim Order or the Final Order, as applicable, is modified, reversed,
revoked, remanded, stayed, rescinded, vacated or amended on appeal or by the Bankruptcy Court
without the prior written consent of Lender (and no such consent shall be implied from any other
authorization or acquiescence by Lender);

              (m)     A trustee or an examiner with special powers is appointed pursuant to
Section 1104 of the Bankruptcy Code;

                (n)     A chapter 11 plan is confirmed that does not provide for the payment in
full in cash of all Obligations on the effective date thereof, together with releases, exculpations,
waivers and indemnifications for the Lender and Lender Related Persons.

               (o)     The occurrence of a Change of Control.

       8.2     Rights and Remedies.

               (a)     Upon the occurrence and during the continuance of an Event of Default,
and notwithstanding section 362 of the Bankruptcy Code and without further order of the
Bankruptcy Court or any other court or the initiation of any further proceeding with Borrowers,
in addition to any other rights or remedies provided for hereunder or under any other Loan
Document (including the Interim Order or the Final Order, as applicable) or by the UCC or any
other applicable law, the Lender may do any one or more of the following:

                       (i)    declare the Obligations, whether evidenced by this Agreement or
by any of the other Loan Documents immediately due and payable, whereupon the same shall
become and be immediately due and payable, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly waived by Borrowers;

                       (ii)   terminate Borrowers’ ability to access the Facility or use Cash
Collateral;

                      (iii) upon five (5) days’ prior written notice (which period shall be
deemed to be reasonable notice) to Borrowers, their lead bankruptcy counsel and the United
States Trustee and lead counsel for any creditors’ committee, obtain and liquidate all or any
personal property of the Borrowers constituting Collateral. If notice of disposition of such
Collateral is required by law, ten (10) days prior notice by the Lender to the Borrowers
designating the time and place of any public sale or the time after which any private sale or other
intended disposition of such Collateral is to be made, shall be deemed to be reasonable notice
thereof and shall constitute “authenticated notice of disposition” within the meaning of Section
9-611 of the UCC, and the Borrowers waive any other notice. The Lender may bid for and
purchase all or any personal property of the Borrowers constituting Collateral at any public sale.


                                                30
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 65 of 166




The Lender may bid and purchase all or any personal property of the Borrowers constituting
Collateral at a private sale if the Collateral in question has a readily ascertainable market value.

                       (iv)   require the applicable Borrower to assemble all of the Collateral
constituting personal property without judicial process pursuant to Section 9-609 of the UCC;

                       (v)    upon 10 days’ prior written notice (which period shall be deemed
to be reasonable notice) to the Borrowers and their lead bankruptcy counsel and the United
States Trustee and lead counsel for any creditors’ committee, take possession of all Collateral
constituting tangible personal property without judicial process pursuant to Section 9-609 of the
UCC; and

                       (vi)    exercise any of its other rights under the Loan Documents, any
rights granted under the Interim Order or Final Order, as applicable, and applicable law.

                (b)    If permitted by the Final Order, to the extent an Event of Default occurs as
a result of the Borrowers’ failure to indefeasibly satisfy the Obligations in full by the Stated
Maturity Date, Borrowers waive any right to (a) the five (5) day notice period set forth in Section
8.2(iii) and (b) to challenge (i) whether or not the Maturity Date or an Event of Default has
occurred, (ii) Lender’s exercise of its rights and remedies against the Collateral, including
without limitation, any foreclosure through a state court proceeding, and/or (iii) the applicability
of the Default Rate.

        8.3      Application of Proceeds upon Event of Default. Lender shall apply the cash
proceeds actually received from any foreclosure sale, other disposition of the Collateral upon an
Event of Default as follows: (i) first, to reasonable attorneys’ fees and all expenses (including,
but not limited to, court costs, advertising expenses, auctioneer’s fees, premiums for any required
bonds, auditor’s fees, amounts advanced for taxes and other expenses, but excluding attorneys’
fees that have been paid as a protective advance pursuant to Section 2.1(f), in which case such
fees shall have been added to the Obligations as additional principal) actually incurred by the
Lender in attempting to enforce this Agreement or in the prosecution or defense of any action or
proceeding related to the subject matter of this Agreement; (ii) second, to the discharge of any
accrued but unpaid interest on the Obligations, (iii) third, to the outstanding principal balance of
any Obligations, (iv) fourth, to the satisfaction of the other security interests and liens of record
which are inferior to the security interest created by this Agreement, in order of their priority;
and (v) fifth, to pay any remaining surplus to the Borrower.

        8.4     Remedies Cumulative. The rights and remedies of Lender under this Agreement,
the other Loan Documents, and all other agreements shall be cumulative. Lender shall have all
other rights and remedies not inconsistent herewith as provided under the UCC, by law, or in
equity. No exercise by Lender of one right or remedy shall be deemed an election, and no waiver
by Lender of any Event of Default shall be deemed a continuing waiver. No delay by Lender
shall constitute a waiver, election, or acquiescence by it.




                                                 31
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 66 of 166




9.     PRIORITY AND COLLATERAL SECURITY

       9.1     Superpriority Claims; Subordination in favor of Lender Liens.

               (a)     Each Borrower warrants and covenants that, except as otherwise expressly
provided in this paragraph, upon the entry of the Interim Order or the Final Order, as applicable,
the Obligations of any Borrower under the Loan Documents:

                       (i)    shall at all times constitute a claim against the Borrowers and their
estates in the Chapter 11 Case, which is an administrative expense claim having priority,
pursuant to Section 364(c)(1) and 507(b) of the Bankruptcy Code, over any and all allowed
administrative expenses, and unsecured claims now existing or hereafter arising, including,
without limitation, administrative expenses of the kind specified in Sections 105, 326, 328, 330,
331, 365, 503(a), 503(b), 506(b) and (c), 507(b), 546(c), 546(d), 726 (to the extent permitted by
law), 1113 or 1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code
(such claim, a “Superpriority Claim”). Such Superpriority Claim shall have recourse to and be
payable from all prepetition and postpetition property and assets of Borrowers and their
respective estates, all Collateral and all proceeds thereof, and (i) prepetition commercial tort
claims, including claims against the Debtors’ current and former directors and officers (if any)
and the proceeds thereof; and (ii) any deposit in connection with a proposed sale (whether
terminated or otherwise) that becomes property of the Debtors’ estates (a “Sale Deposit”)
subject, however, only to the senior lien rights of a stalking horse purchaser and such stalking
horse bid protections as may be approved by the Bankruptcy Court; and

                         (ii)     shall be secured by valid, enforceable, non-avoidable and perfected
Liens on and security interests in favor of the Lender in all Collateral in which any Borrower has
any right, title or interest, in accordance with the Required Lien Priority.

                (b)     In the event any of the Collateral is transferred to any Borrower, such
transfer shall be subject in all respects to the Lender’s Liens;

                 (c)     The Superpriority Claims referred to in this Section 9.1 shall be senior in
priority to (i) all claims against any Borrower in the Chapter 11 Case; and (ii) all other Liens on
the Collateral as and to the extent described in Section 9.1(a)(i).

       9.2     Grant of Security Interest in the Collateral. To secure the payment and
performance of the Obligations, each Borrower hereby grants, collaterally pledges and assigns to
Lender the following, in each case subject to the Carve-Out:

              (a)     In the event that the conditions in Section 2.1(b) are satisfied and pursuant
to 364(d)(1) of the Bankruptcy Code, valid, binding, continuing, enforceable, non-avoidable
automatically and fully perfected first priority liens on and security interests in the Cimarron
Property;

              (b)     In the event that the conditions in Section 2.1(c) are satisfied and pursuant
to 364(d)(1) of the Bankruptcy Code, valid, binding, continuing, enforceable, non-avoidable
automatically and fully perfected first priority liens on and security interests in the Broadmoor
Property;

                                                 32
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 67 of 166




               (c)      pursuant to section 364(c)(2) of the Bankruptcy Code, valid, binding,
continuing, enforceable, non-avoidable automatically and fully perfected first priority liens on
and security interests in all Collateral that is not otherwise subject to Existing Prepetition Liens;
and

                (d)      pursuant to section 364(c)(3) of the Bankruptcy Code, valid, binding,
continuing, enforceable, non-avoidable automatically and fully perfected junior liens on and
security interests in all Collateral (other than as set forth in clauses (a) through (c) above).

The Lien priorities set forth above shall be referred to as the “Required Lien Priorities”.
      9.3     Representations and Warranties in Connection with Security Interest. Each
Borrower represents and warrants to the Lender as follows:

               (a)      Subject to the approval of the Bankruptcy Court with respect to the
Dissolved Borrowers, such Borrower has full right and power to grant to the Lender a perfected,
security interest and Lien, in accordance with the Required Lien Priority, on such Borrower’s
respective interests in the Collateral pursuant to this Agreement and the other Loan Documents,
upon entry of the Interim Order.

                (b)    Upon the execution and delivery of this Agreement, and upon the filing of
the necessary financing statements and other appropriate filings or recordations and/or delivery
of any necessary certificates, as applicable, upon entry of the Interim Order, the Lender will have
a good, valid and perfected Lien and security interest in the Collateral granted by such Borrower,
in accordance with the Required Lien Priority, subject to no transfer or other restrictions or Liens
of any kind in favor of any other Person.

               (c)     As of the Closing Date, no financing statement, mortgage or any other
evidence of lien relating to any of the Collateral granted by such Borrower is on file in any
public office except those on behalf of the Lender, other than the filings made by the Borrowers’
pre-Petition Date lenders as referenced in Schedule 4.4.

              (d)   As of the Closing Date, such Borrower is not party or otherwise subject to
any agreement, document or instrument that conflicts with this Section 9.3.

       9.4     Covenants with Respect to Collateral. As long as any Obligations are
outstanding, each Borrower covenants and agrees as follows:

               (a)    Such Borrower shall not sell, transfer, give, assign or in any other manner
dispose of all or any portion of, or any interest in, any of the Collateral, except to the extent
permitted by this Agreement. Such Borrower shall not permit or suffer to exist any liens or
security interests encumbering any of the Collateral, other than the filings made by the
Borrowers’ pre-Petition Date lenders as referenced in Schedule 4.4.

                (b)     Such Borrower shall inform the Lender of any default or event of default
under any agreement in connection with the Collateral as soon as practicable upon becoming
aware of any such default or event of default, and shall exercise remedies thereunder at the
instruction of, or with the prior written consent of, the Lender.

                                                 33
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 68 of 166




               (c)     Except with respect to the Dissolved Borrowers, such Borrower shall not
consolidate with or merge with or into any other corporation, or liquidate or dissolve, without the
prior written consent of the Lender. Such Borrower shall not sell all or substantially all of its
assets, except in connection with terms of this Agreement or otherwise with the prior written
consent of the Lender.

                 (d)    Such Borrower shall not change the jurisdiction of its formation without
the prior written consent of the Lender. Such Borrower shall not change its name or the location
of its principal executive office without giving the Lender thirty (30) days’ prior written notice.

               (e)     The Collateral shall be kept only at the locations set forth on Schedule
9.4(e) and shall not be moved from such locations without the prior consent of the Lender.

                (f)    With respect to any Deposit Account of a Borrower, the relevant Borrower
shall cause the depositary institution maintaining such account to enter into a Control Agreement
in favor of the Lender.

        9.5    Lender’s Ability to Perform Obligations on Behalf of Borrowers with
Respect to the Collateral. Upon and during the continuance of an Event of Default, Lender
shall have the right, but not the obligation, to perform on such Borrower’s behalf any or all of
such Borrower’s obligations under this Agreement with respect to the Collateral, when such
obligations are due, at the expense, for the account and at the sole risk of the applicable
Borrower.

        9.6     Filing of Financing Statements. Each Borrower irrevocably authorizes the
Lender to prepare and file financing statements provided for by the UCC, including, without
limitation, describing such property as “all assets, whether now owned or hereafter acquired,
developed or created” or words of similar effect, to perfect the Lender’s security interest in the
Collateral, in all jurisdictions in which the Lender believes in its sole opinion that such filing is
appropriate. Each Borrower also irrevocably authorizes the Lender to file such continuation
statements and amendments and to take such other action as may be required or appropriate, in
either case in Lender’s sole judgment, in order to perfect and to continue the perfection of
Lender’s security interests in the Collateral, unless prohibited by law.

       9.7     No Discharge; Survival of Claims. Pursuant to Section 1141(d)(4) of the
Bankruptcy Code, the Borrowers hereby waive any discharge of the Obligations with respect to
any plan of reorganization that shall not provide for the indefeasible payment in full in cash of
the Obligations under this Agreement.




                                                 34
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 69 of 166




10.    WAIVERS; INDEMNIFICATION.

        10.1 Demand; Protest; etc. To the extent permitted by applicable law or as expressly
required pursuant to the terms of this Agreement, each Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents, instruments,
chattel paper, and guarantees at any time held by Lender on which such Borrower may in any
way be liable.

        10.2 Lender’s Liability for Collateral. As long as Lender complies with its
obligations, if any, under the UCC, Lender shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the value thereof, or (iv)
any act or default of any carrier, warehouseman, bailee, forwarding agency, or other Person. All
risk of loss, damage, or destruction of the Collateral shall be borne by the Borrowers, except any
thereof resulting from the fraud, gross negligence, bad faith or willful misconduct of Lender as
finally determined by a court of competent jurisdiction.

         10.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
Lender Related Persons (each, an “Indemnified Person”) harmless (to the fullest extent permitted
by law) from and against any and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and actual damages, and all reasonable and documented out-of-
pocket fees and disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit is brought), at
any time asserted against, imposed upon, or incurred by any of them (a) in connection with or as
a result of or related to the execution and delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement, any of the other
Loan Documents, or the transactions contemplated hereby or thereby or the monitoring of the
Borrowers’ compliance with the terms of the Loan Documents, (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of whether any Indemnified
Person is a party thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of Hazardous
Materials at, on, under, to or from any Collateral or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any Collateral (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary notwithstanding, the
Borrowers shall have no obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction finally determines to
have resulted from the fraud, gross negligence, bad faith or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys, or agents. This provision shall
survive the termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which any Borrower was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by such Borrower with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH

                                                35
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 70 of 166




INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH
IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT
ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER
PERSON.

11.    NOTICES.

                All notices or demands relating to this Agreement or any other Loan Document
shall be in writing and shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, or electronic mail (at such email
addresses as a party may designate in accordance herewith). In the case of notices or demands to
any party hereunder or any service of process to any party hereunder, they shall be sent to the
respective addresses set forth below:


               If to any Borrower:

                                       c/o Force 10 Partners
                                       10100 Venice Boulevard
                                       Culver City, California 90232
                                       Attn: Jeremy Rosenthal, Chief Restructuring Officer
                                       Email: jrosenthal@force10partners.com

              With a copy, which shall not constitute notice to:

                                       Cole Schotz P.C.
                                       301 Commerce Street, Suite 1700
                                       Fort Worth, Texas 76102
                                       Attn: Michael D. Warner
                                       Telephone: (817) 810-5265
                                       Email: mwarner@coleschotz.com
              If to Lender:
                                       Warrior Golf Loan Investors, LLC
                                       2148 Jimmy Durante Blvd, Suite B
                                       Del Mar, CA 92014
                                       Attn: Adam Phillips
                                       Telephone: (707) 227-5821
                                       Email: adam.phillips@366development.com

               with copies to:
                                       Arent Fox LLP
                                       1301 Avenue of the Americas, 42nd Fl.
                                       New York, NY 10019-6040
                                       Telephone:
                                       Attn: Beth Brownstein
                                       Telephone: (212) 457-5415
                                       Email: Beth.brownstein@arentfox.com




                                               36
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 71 of 166




Any party hereto may change the address at which they are to receive notices hereunder, by
notice in writing in the foregoing manner given to the other party. All notices or demands sent in
accordance with this Section 11, shall be deemed received on the earlier of the date of actual
receipt or three (3) Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when received, and (b)
notices by electronic mail shall be deemed received when sent upon confirmation of transmission
as evidenced by a delivery receipt or similar electronic mail function. If any notice, disclosure, or
report is required to be delivered pursuant to the terms of this Agreement on a day that is not a
Business Day, such notice, disclosure, or report shall be deemed to have been required to be
delivered on the immediately following Business Day.

12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

           (a)  THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER
LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

           (b)  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE BANKRUPTCY
COURT AND, TO THE EXTENT REQUIRED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN TEXAS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE
LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH BORROWER AND LENDER WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 12(b); PROVIDED, FURTHER, HOWEVER, THAT ALL PARTIES
HEREBY AGREE THAT THEY HAVE CONSENTED TO THE JURISDICTION OF THE
BANKRUPTCY COURT AND THAT THE BANKRUPTCY COURT WILL RETAIN
EXCLUSIVE JURSIDICTION WITH RESPECT TO ALL DISPUTES SO LONG AS THE
CHAPTER 11 CASE REMAINS PENDING.

           (c)  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
BORROWERS AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS. EACH BORROWER AND LENDER REPRESENT THAT EACH SUCH PARTY

                                                 37
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 72 of 166




HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

13.    AMENDMENTS; WAIVERS; SUCCESSORS; INDEMNIFICATION.

        13.1 Amendments and Waivers. No amendment, waiver or other modification of any
provision of this Agreement or any other Loan Document, and no consent with respect to any
departure by any Borrower therefrom, shall be effective unless the same shall be in writing and
signed by Lender and Borrowers that are party thereto and then any such waiver or consent shall
be effective, but only in the specific instance and for the specific purpose for which given.

        13.2 No Waivers; Cumulative Remedies. No failure by Lender to exercise any right,
remedy, or option under this Agreement or any other Loan Document, or delay by Lender in
exercising the same, will operate as a waiver thereof. No waiver by Lender will be effective
unless it is in writing, and then only to the extent specifically stated. No waiver by Lender on any
occasion shall affect or diminish Lender’s rights thereafter to require strict performance by
Borrowers of any provision of this Agreement. Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or remedy that
Lender may have.

        13.3 Successors. This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided that no Borrower may assign this
Agreement or any rights or duties hereunder without Lender’s prior written consent and such
consent shall not, unless otherwise provided in such consent, release any Borrower from its
Obligations. Any assignment by Borrower which is not explicitly permitted hereunder shall be
absolutely void ab initio. Lender may assign all or part of its rights and duties hereunder without
consent from any other party. Lender may assign this Agreement and the other Loan Documents
and its rights and duties hereunder and thereunder or assign any Advances or Commitment (in
whole or in part) to an Affiliate without notice to or consent of any Borrower.

14.    GENERAL PROVISIONS.

       14.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by the Borrowers and Lender.

       14.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.

        14.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against Lender or any Borrower, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.



                                                38
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 73 of 166




       14.4 Severability of Provisions. Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

        14.5 Debtor-Creditor Relationship. The relationship between Lender, on the one
hand, and each Borrower, on the other hand, is solely that of creditor and debtor, as applicable.
Lender does not have (and shall not be deemed to have) any fiduciary relationship or duty to any
Borrower arising out of or in connection with the Loan Documents or the transactions
contemplated thereby, and there is no agency or joint venture relationship between Lender, on
the one hand, and Borrowers, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

        14.6 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each of which, when
executed and delivered, shall be deemed to be an original, and all of which, when taken together,
shall constitute but one and the same Agreement. Delivery of an executed counterpart of this
Agreement by facsimile or other electronic method of transmission shall be equally as effective
as delivery of an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis mutandis.

        14.7 Revival and Reinstatement of Obligations. If the incurrence or payment of the
Obligations by Borrowers or the transfer to Lender of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if Lender is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that Lender is required or elects to
repay or restore, and as to all reasonable and actual out-of-pocket costs, expenses, and attorneys’
fees of Lender related thereto, the liability of Borrowers automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had never been made.

       14.8 Lender Expenses. Notwithstanding the Work Fee and subject to Section 2.1(f),
the Borrowers agree to pay any and all Lender Expenses (exclusive of those covered by the
Work Fee) promptly after written demand therefor by Lender and that such Obligations shall
survive payment or satisfaction in full of all other Obligations.

        14.9 Integration. This Agreement, together with the other Loan Documents, reflects
the entire understanding of the parties with respect to the transactions contemplated hereby and
shall not be contradicted or qualified by any other agreement, oral or written, before the date
hereof.

15.    JOINT AND SEVERAL LIABILITY



                                                39
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 74 of 166




       Each Borrower acknowledges, represents and warrants the following:

       15.1 Inducement. Lender has been induced to make the Advances to Borrowers in
part based upon the assurances by each Borrower that such Borrower desires that the Advances
be honored and enforced as separate obligations of such Borrower, should Lender desire to do
so.

       15.2 Combined Liability. Notwithstanding the foregoing, the Advances and the other
Obligations constitute the joint and several obligations of each and every Borrower, and Lender
may at its option enforce the entire amount of the Advances and the other obligations of any
Borrower against any one or more Borrowers.

        15.3 Separate Exercise of Remedies. Lender may exercise remedies against each
Borrower and its property separately, whether or not Lender exercises remedies against any other
Borrower or its property. Lender may enforce one or more Borrower’s Obligations without
enforcing any other Borrower’s Obligations. Any failure or inability of Lender to enforce one or
more Borrower’s Obligations shall not in any way limit Lender’s right to enforce the Obligations
of any other Borrower. If Lender forecloses or exercises similar remedies on any Collateral, then
such foreclosure or similar remedy shall be deemed to reduce the balance of the Advances only
to the extent of the cash proceeds actually realized by Lender from such foreclosure or similar
remedy or, if applicable, Lender’s credit bid at such sale, regardless of the effect of such
foreclosure or similar remedy on the Advances secured by such Collateral under the applicable
state law.

                                   [Signature pages follow.]




                                               40
     Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 75 of 166




       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

                                                BORROWERS:

                                                Warrior Golf, LLC
                                                By: Warrior Acquisitions, LLC, its Manager

                                                By:
                                                Name: Jeremy Rosenthal
                                                Title: Chief Restructuring Officer


                                                Warrior ATV Golf, LLC
                                                By: Warrior Acquisitions, LLC, its Manager

                                                By:
                                                Name: Jeremy Rosenthal
                                                Title: Chief Restructuring Officer


                                                Warrior Golf Development, LLC
                                                By: Warrior Acquisitions, LLC, its Manager

                                                By:
                                                Name: Jeremy Rosenthal
                                                Title: Chief Restructuring Officer


                                                Warrior Golf Management, LLC
                                                By: Warrior Acquisitions, LLC, its Manager

                                                By:
                                                Name: Jeremy Rosenthal
                                                Title: Chief Restructuring Officer


                                                Warrior Golf Assets, LLC
                                                By: Warrior Acquisitions, LLC, its Manager

                                                By:
                                                Name: Jeremy Rosenthal
                                                Title: Chief Restructuring Officer




                [Signature Page to Warrior Golf DIP Loan and Security Agreement]
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 76 of 166




                                          Warrior Golf Venture, LLC
                                          By: Warrior Acquisitions, LLC, its Manager

                                          By:
                                          Name: Jeremy Rosenthal
                                          Title: Chief Restructuring Officer


                                          Warrior Premium Properties, LLC
                                          By: Warrior Acquisitions, LLC, its Manager

                                          By:
                                          Name: Jeremy Rosenthal
                                          Title: Chief Restructuring Officer


                                          Warrior Acquisitions, LLC

                                          By:
                                          Name: Jeremy Rosenthal
                                          Title: Chief Restructuring Officer


                                          Westwind Manor Resort Association, Inc.

                                          By:
                                          Name: Jeremy Rosenthal
                                          Title: Chief Restructuring Officer


                                          Warrior Custom Golf, Inc.

                                          By:
                                          Name: Jeremy Rosenthal
                                          Title: Chief Restructuring Officer




          [Signature Page to Warrior Golf DIP Loan and Security Agreement]
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 77 of 166




                                          LENDER:

                                          Warrior Golf Loan Investors, LLC
                                          By: Serene Investment Management, LLC, its
                                          Manager

                                          By:
                                          Name: Adam Phillips
                                          Title: Manager




          [Signature Page to Warrior Golf DIP Loan and Security Agreement]
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 78 of 166




                                            EXHIBIT A

                                 Form of Compliance Certificate

                               Date: ______________ , 20__


       This Compliance Certificate (this “Certificate”) is given to Warrior Golf Loan Investors,
LLC, a California limited liability company (together with its successors and assigns, the
“Lender”), by the Borrowers pursuant to Section 5.1 of that certain Senior Secured, Super-Priority
Debtor-In-Possession Loan and Security Agreement dated as of March 6, 2019 (as the same may
be amended, amended and restated, modified or supplemented, the “Loan Agreement”).
Capitalized terms used and not defined herein have the meanings set forth in the Loan Agreement.

       The Borrowers hereby certify that:

                (a)    Borrowers are in compliance with the conditions precedent set forth in
Section 3.2 of the Loan Agreement.

              (b)     Borrowers have complied fully and completely with all applicable
covenants through the date of the requested Advance as set forth in the Loan Agreement.

                (c)      The representations and warranties of Borrowers contained in the Loan
Agreement are true and correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of such extension of credit, as though made
on and as of such date (except to the extent that such representations and warranties relate solely
to an earlier date).

               (d)     No Default or Event of Default shall have occurred and be continuing on
the requested funding date, nor shall either result from the making thereof.

                (e)     The Interim Order or the Final Order, as applicable, has been entered by
the Bankruptcy Court in form and substance satisfactory to Lender in its sole discretion, and
remains in full force and effect on the date hereof and has not been, from the time of the entry of
such order, modified or amended (unless otherwise approved by the Lender), reversed, stayed or
subject to a motion for re-argument or reconsideration, or appealed.

                (f)      No injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, has been issued by any Governmental Authority
against any Borrower or Lender.
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 79 of 166




                (g)     No action, proceeding, investigation, regulation or legislation has been
instituted or threatened before any Governmental Authority to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of the Loan Agreement or any of
the other Loan Documents or the consummation of the transactions contemplated thereby.



                                   [Signature Pages Follow.]
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 80 of 166




IN WITNESS WHEREOF, Borrowers has caused this Certificate to be executed by the Borrowers
this ______ day of _____, 2019.

                                                 Warrior Golf, LLC
                                                 By: Warrior Acquisitions, LLC, its Manager


                                                 By:
                                                 Name: Jeremy Rosenthal
                                                 Title: Chief Restructuring Officer


                                                 Warrior ATV Golf, LLC
                                                 By: Warrior Acquisitions, LLC, its Manager


                                                 By:
                                                 Name: Jeremy Rosenthal
                                                 Title: Chief Restructuring Officer


                                                 Warrior Golf Development, LLC
                                                 By: Warrior Acquisitions, LLC, its Manager


                                                 By:
                                                 Name: Jeremy Rosenthal
                                                 Title: Chief Restructuring Officer


                                                 Warrior Golf Management, LLC
                                                 By: Warrior Acquisitions, LLC, its Manager


                                                 By:
                                                 Name: Jeremy Rosenthal
                                                 Title: Chief Restructuring Officer


                                                 Warrior Golf Assets, LLC
                                                 By: Warrior Acquisitions, LLC, its Manager


                                                 By:
                                                 Name: Jeremy Rosenthal
                                                 Title: Chief Restructuring Officer




                            [Signature Page to Compliance Certificate]
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 81 of 166




                                       Warrior Golf Venture, LLC
                                       By: Warrior Acquisitions, LLC, its Manager


                                       By:
                                       Name: Jeremy Rosenthal
                                       Title: Chief Restructuring Officer


                                       Warrior Premium Properties, LLC
                                       By: Warrior Acquisitions, LLC, its Manager


                                       By:
                                       Name: Jeremy Rosenthal
                                       Title: Chief Restructuring Officer


                                       Warrior Acquisitions, LLC


                                       By:
                                       Name: Jeremy Rosenthal
                                       Title: Chief Restructuring Officer


                                       Westwind Manor Resort Association, Inc.


                                       By:
                                       Name: Jeremy Rosenthal
                                       Title: Chief Restructuring Officer


                                       Warrior Custom Golf, Inc.


                                       By:
                                       Name: Jeremy Rosenthal
                                       Title: Chief Restructuring Officer




                  [Signature Page to Compliance Certificate]
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 82 of 166




                                            EXHIBIT B

                                       Request for Advance


 Warrior Golf Loan Investors, LLC                             Advance Request No. __________
 2148 Jimmy Durante Blvd, Suite B
 Del Mar, CA 92014
 Attn: Adam Phillips

Ladies and Gentlemen:

        The undersigned executes and delivers this Request for Advance (“Request”) in connection
with the Senior Secured, Super-Priority Debtor-In-Possession Loan and Security Agreement, dated
as of May 6, 2019 (as amended, restated, supplemented, replaced, renewed or otherwise modified
from time to time, the “Loan Agreement”) by and among the Borrowers party thereto and Warrior
Golf Loan Investors, LLC as lender (the “Lender”). All capitalized terms used in this Request
without definition shall have the same meanings herein as they have in the Loan Agreement. This
Request constitutes a Loan Document.

       Pursuant to Section 2.2 of the Loan Agreement, Borrowers hereby request an Advance in
the amount of $______________ on ________________, 20__.

       Each Borrower hereby represents, warrants to Lender as follows:

        1.     As of this date, such Borrower is in compliance with all of the terms and conditions
of the Loan Agreement and no default or Event of Default thereunder exists, nor shall result from
the making of the Advance requested hereunder.

       2.       Such Borrower’s representations and warranties set forth in the Loan Agreement,
the other Loan Documents and any other related document are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text thereof) on and as of the
date hereof, as though made on and as of such date (except to the extent that such representations
and warranties relate solely to an earlier date).

        3.      As of the date of this Request, the sum of the outstanding principal under the Loan
(after giving effect to the Advance and pledge to be made on such date pursuant to this Request)
plus the amount requested in any outstanding but unfunded Request for Advances does not violate
Section 2.1 of the Loan Agreement.

                                     [Signature Pages Follow.]
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 83 of 166




                                      BORROWERS:

                                      Warrior Golf, LLC
                                      By: Warrior Acquisitions, LLC, its Manager


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer


                                      Warrior ATV Golf, LLC
                                      By: Warrior Acquisitions, LLC, its Manager


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer


                                      Warrior Golf Development, LLC
                                      By: Warrior Acquisitions, LLC, its Manager


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer


                                      Warrior Golf Management, LLC
                                      By: Warrior Acquisitions, LLC, its Manager


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer


                                      Warrior Golf Assets, LLC
                                      By: Warrior Acquisitions, LLC, its Manager


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer


                      [Signature Pages Continue]

                   [Signature Page to Request for Advance]
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 84 of 166




                                      Warrior Golf Venture, LLC
                                      By: Warrior Acquisitions, LLC, its Manager


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer


                                      Warrior Premium Properties, LLC
                                      By: Warrior Acquisitions, LLC, its Manager


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer


                                      Warrior Acquisitions, LLC


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer


                                      Westwind Manor Resort Association, Inc.


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer


                                      Warrior Custom Golf, Inc.


                                      By:
                                      Name: Jeremy Rosenthal
                                      Title: Chief Restructuring Officer




                   [Signature Page to Request for Advance]
      Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 85 of 166




                                 Schedule A-1

                                 Loan Account

To be provided.
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 86 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 87 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 88 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 89 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 90 of 166
             Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 91 of 166



Huntington Golf                         Marion Oaks            $625,000   i)   Mortgage Deed                      $509,906
Club1                                   Country Club Inc.      for each                                           for each
                                                               property
Marion Oaks Golf
Club

(Warrior
Acquisitions, LLC)

Bos Landen Golf                         Leighton State Bank    $450,000   Mortgage on the Bos Landen Golf         Approx.
Club                                                                      Course and security interest in lease   $262,2000
                                                                                                                  as of
                                                                                                                  Petition
                                                                                                                  Date



2.           Seeattachedchartforadditionalliens.

                                                          





1
  While the Borrowers are unable to locate copies of the Huntington Golf Club loan or lien documents, upon
information and belief, the form of such documents are substantially similar to those for Marion Oaks Golf Club.
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 92 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 93 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 94 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 95 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 96 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 97 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 98 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 99 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 100 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 101 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 102 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 103 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 104 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 105 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 106 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 107 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 108 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 109 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 110 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 111 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 112 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 113 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 114 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 115 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 116 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 117 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 118 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 119 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 120 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 121 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 122 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 123 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 124 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 125 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 126 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 127 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 128 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 129 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 130 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 131 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 132 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 133 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 134 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 135 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 136 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 137 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 138 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 139 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 140 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 141 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 142 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 143 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 144 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 145 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 146 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 147 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 148 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 149 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 150 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 151 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 152 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 153 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 154 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 155 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 156 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 157 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 158 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 159 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 160 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 161 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 162 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 163 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 164 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 165 of 166
Case 19-50026 Document 13 Filed in TXSB on 03/05/19 Page 166 of 166
